 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDby discriminatorily discharging or refusing to reinstate employees,or by dis-criminating against them in any other manner in regard to their hire and tenureof employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form,join, orassist the above-named or any other labor organization,to bargain-collectivelythrough representatives of their own choosing,to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection,or to refrain from any or all such activities,except as authorized inSection 8(a) (3) of the Act, as amended.WE WILL offer to Sarah LaRue immediate and full reinstatement to her formeror substantially equivalent position,without prejudice to her seniority or otherrights and privileges,and will make her whole for any loss of earnings sufferedas a result of the discrimination against her.All our employees are free to become or remain,or refrain from becoming orremaining,members of the above-named or any other labor organization.THE ROGERS MFG. CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-In the event the above-named employee is presently serving in the ArmedForces of the United States we will notify him of his right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948,as amended,after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, 720 Bulk-ley Building,1501 Euclid Avenue,Cleveland, Ohio, Telephone No. Main 1-4465.Von Der Ahe Van Lines,Inc.andOffice Employes InternationalUnion, AFL-CIO, Local13.Cases Nos. 14-CA-3386 and 14-CA-3565.1October 11,1965DECISION AND ORDEROn June 28, 1965, Trial Examiner Howard Myers issued his Decisionin the above-entitled proceeding, finding that Respondent had engagedin and wasengaging in certain unfair labor practices and recommend-ing that itcease and desist therefrom and take certain affirmativeaction, asset forth in the attached Trial Examiner's Decision. There-after,Respondent filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [MembersFanning, Brown, and Zagoria].'Subsequent to hearing,Case No. 14-RC-4881 was severed from this consolidatedproceeding and remanded to the Regional Director for Region 14 for further processing.On August 18, 1965, the Regional Director set aside the election in Case No.14-RC-4881on the basis of Petitioner's objections.155 NLRB No. 2. VON DER AHE VAN LINES, INC.127The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision and the entire record in the case, including theexceptions and brief, and hereby adopts the findings,2Conclusionsand recommendationsof the Trial Examiner as herein modified.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Von Der Ahe Van Lines, Inc.,Fenton, Missouri, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order, asso modified :1.Add the following as paragraph 2(b), the present paragraph2(b) and those subsequent thereto being consecutively relettered :"(b)Notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.y,'The Trial Examiner's Decision incorrectly uses June 11 asthe date forestablishingthe Union'smajority and finds that,of the 27 employees found to be in the unit, 14 hadsigned union authorization cards at thattime.We find the critical date to be June 15,the day on which Respondent received the Union's demand for bargaining.Rea Con-struction Company,137 NLRB 1769. The Unionhad securedat least 17 cards by thattime.Accordingly,while we agreewith the TrialExaminerthatWilsonand Brewershould be included,we note that the exclusion of their cardscould notaffect theresult.It also becomes unnecessary to determinewhether JuanitaSpiess was properly excludedfrom the bargaining unit, since her inclusion would notaffect the Union'smajority.Wenote, however,that the issue of Spiess'inclusion does not depend on her prospect of beingor becoming a full-time employee,as it is the Board's policy to include regular part-timeemployees in a unit.'Inasmuch as we find no support therefor in the record,we do not adopt the TrialExaminer's conclusion,set forth in paragraph 8(j) of his Conclusionsof Law, thatRespondent violated Section 18(a) (1) by requesting its employees to spy on other em-ployees in order to report to management on the unionactivitiesof such other employees.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn June15, 1964,1 the OfficeEmployes InternationalUnion, AFL-CIO, Local 13,herein calledthe Union, duly fileda petition(Case No. 14-RC-4881)seeking to becertifiedas the statutory collective-bargaining representativeof the officeclericalemployees of Von Der Abe Van Lines,Inc., herein called Respondent.Thereafterand on June22, anagreement for a consent election was executedby theUnion andRespondent.Pursuantto the aforesaidagreement,an electionwas conducted underthe auspicesof the Regional Directorfor Region14 of the National Labor Rela-tionsBoard,herein called the Board.1Unless otherwise noted, all dates mentioned herein refer to 1964. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe aforesaid Board-conducted election was held on July 7 and the Union lost it.On or about July 14 the Union filed timely objections to the conduct of the afore-said election and to the conduct affecting the results of said election.Upon a charge and two amended charges (Case No. 14-CA-3386) duly filed onJune 15 and 16 and August 4, respectively, by the Union, the General Counsel 2 ofthe Board issued a complaint, dated August 13, alleging that Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthemeaning of Section 8(a)(1), (3), and (5) and Section 2(6) and (7) of theNational Labor Relations Act, as amended from time to time, 61 Stat. 136, hereincalled the ActCopies of the complaint, the charges, the Union's objections to the election, theRegional Director's report with respect to said objections, the order consolidatingCase No. 14-RC-4881 with Case No. 14-CA-3386,3 and notice of hearing wereduly served upon Respondent.Copies of the complaint, the Union's objections tothe election, the Regional Director's report with respect to said objections, the orderof consolidation, and notice of hearing were duly served upon the Union.The complaint, as amended at the hearing, alleged in substance that Respondent:(1) Since on or about June 12, and more particularly on or about June 18, refusedto bargain collectively with the Union as the exclusive collective-bargaining repre-sentativeof Respondent's office clerical employees; (2) on or about June 18, declinedthe Union's request for recognition and bargaining, although Respondent well knew,and itdid not in good-faith doubt, that the Union was at that time the duly desig-natedand selected collective-bargaining representative of Respondent's employees inthe claimed appropriate unit; (3) since on or about June 12, engaged in an illegalcampaignto undermine the Union and to destroy its majoritystatus;(4) on orabout June 12, discharged Lucille Wilson because she had joined or had supportedthe Union; (5) on or about June 15, discharged Antoinette Langford and thereafterrefusedto reinstate her because she had joined or had supported the Union; (6)through certain named officials and supervisors unlawfully interrogated the employ-ees about their union membership and support; and (7) since on or about June 12,interfered with, restrained, and coerced its employees in theexerciseof the rightsguaranteedin Section 7 of the Act by threatening: (a) to completely shut down itsoperationsrather than permit its employees to be represented by the Union, (b) tomerge its business operations with another concern, or (c) to move its business toSalt Lake City, Utah, or to some places on the West Coast; and (8) by certainstated acts on certain stated dates otherwise interfered with, restrained, and coercedits employees in the exercise of their rights as guaranteed in Section 7 of the Act.On August 21, Respondent duly filed an answer denying the commission of theunfair labor practices alleged.Pursuant to due notice, a hearing was held at St. Louis, Missouri, from Septem-ber 28 through October 2, before Trial Examiner Howard Myers.All parties wererepresented by counsel and participated in the hearing.Full and complete oppor-tunity was afforded the parties to be heard, to examine and cross-examine witnessesto introduce evidence pertinent to the issues, to argue orally on the record at theconclusion of the taking of the evidence, and to file briefs, findings of fact, and con-clusions of law on or before November 2.4 Briefs have been received from eachparty and each brief has been carefully considered.At the conclusion of the General Counsel's case-in-chief, Respondent's counselmadevarious motions to dismiss various portions of the complaint, as amended atthe hearing, for lack of proof.Some motions were granted and others were denied.At the conclusion of the taking of the evidence, Respondent's counselmoved to dis-miss, forlack of proof, the complaint, as amended at the hearing, in its entirety or,in the alternative, certain stated portions thereof.Decision thereon was reserved.The motion is hereby disposed of in accordance with the findings, conclusions, andrecommendations hereinafter set forth.After the close of the hearing, Respondent's counsel filed a motion to correctcertain inaccuracies appearing in the stenographic report of the hearing.The motions This term specifically includes counsel for the General Counsel appearing at thehearing.3 On August 21, the aforementioned Regional Director, by authority of Section 102.33of the Board'sRules and Regulations,Series 8, as amended, issued an order consolidating,for the purposes of hearing, the aforesaid cases.'At the request of Respondent's counsel, the time to file briefs was extended toNovember 23. VON DER AHE VAN LINES, INC.129ishereby granted and the motion papers, copies of which were duly served uponcounsel for the other parties, are herewith received in evidence as Trial Examiner'sExhibit No. 1.On January 29, 1965, the Union filed a charge (Case No. 14-CA-3565)allegingthat since on or about November 1, 1964, Respondent discriminated against RosettaWhitehead, Shirley Fredricks, and Margaret Strumsky because of their membershipand activities in behalf of the Union.The General Counsel's motion to consolidate Case No. 14-CA-3565 with CasesNos. 14-CA-3386 and 14-RC-4881, and for leave to amend the complaint, as pre-viously amended to allege that Respondent by certain acts and conduct further vio-lated Section 8 (a) (1) and (3) of the Act, was granted.The consolidated amended complaint, dated March 22, 1965, alleged, in substance,that Respondent (1) on or about August 23, 1964, discharged Rosetta Whitehead, onor about October 6, 1964, discharged Shirley Fredricks, on or about October 9, 1964,discharged Margaret Strumsky, and thereafter refused to reinstate them because saidemployees had joined and assisted the Union; 5 and (2) on certain stated datesengaged in certain acts and conduct which interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act therebyviolating Section 8(a)( I) thereof.Pursuant to due notice,the hearing,with all parties represented,was resumed atSt.Louis,Missouri, on April 21 and 22, 1965.At the conclusion of the resumedhearing, Respondent's counsel renewed the motions to dismiss the complaint and/orcertain portions thereof which had not been previously granted.Decisions thereonwere reserved.The motions are disposed in accordance with the findings,conclu-sions, and recommendations hereinafter set forth.On May 17, 1965, the General Counsel and Respondent's counsel filed briefs whichhave been carefully considered.Upon the entire record in the case,and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSRespondent, a Utah corporation, has its principal offices and place of business atFenton,Missouri,where it is engaged in, and during all times material has beenengaged in, the operation of storing and transporting, in interstate commerce, per-sonal effects and household goods.Respondent annually furnishes to customers, located outside the State of Missouri,moving and transportation services valued in excess of $50,000.Upon the basis of the above facts, I find, in line with established Board authority,that Respondent is engaged in, and during all times material has been engaged in,a business affecting commerce within the meaning of Section 2(6) and (7) of theAct and that its business operations meet the standards fixed by the Board for theassertion of jurisdiction.R. THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization admitting to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESA. PrefatorystatementOn June 15, the Union filed a petition seeking to be certified as the collective-bargaining representative of all Respondent's Fenton, Missouri, terminal office cleri-cal employees, excluding professional employees, guards, all other employees, andsupervisors as defined in the Act.On June 22,the Union and Respondent executed an agreement for a consent elec-tion which was approved by the Regional Director on June 23.On July 7, an election was conducted among the employees in the above-describedunit.The tally of ballots shows that of 40 ballots cast, 15 of them were challenged.Of the 25 unchallenged ballots, 11 were cast for the Union and 14 against it.On July 14, the Union filed due and timely objections to the conduct of the electionand to the conduct affecting the results of the election.There were four objectionsto the conduct affecting the results of the election and one objection to the conductof the election.5Respondent'smotion, made during the course of the hearing,to dismiss the complaintas to Strumsky was granted without objection. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcerning the 15 challenged ballots, the Union challenged the ballots of JuneShoulders, Raymond Ammons, Annie McAnally, and Vonna Rachell on the groundthat they were supervisors within the meaning of the Act.Respondentchallengedthe ballot of Lucille Wilsonallegingthat she was a supervisor within themeaning ofthe Act.The Board agent in charge of the election challenged the ballots of sixpersons because their names did not appear upon the eligibility list.6The Union also challenged the ballots of Richard Wohlschlaeger and Robert Brookson the ground that they were part-time employees and hence should not be includedin the appropriate unit.The Union also challenged the ballots of Ronald Von DerAbe and Yvonne Von Der Ahe on the ground that they were son and daughter,respectively, of Mr. and Mrs. Von Der Ahe, the owners of the entire capital stockof Respondent.After investigation, the aforementioned Regional Director, on August 21, issuedhis decision on the consent-election agreement.With references to the challenges, the aforesaid decision of August 21 sustainedand upheld the following challenges:1.Those against the ballots of Ronald and Yvonne Von Der Ahe on the groundthat they were not employees within the meaning of Section 2(3) of the Act.2.Those against the ballots of Suzanne Johnson, Richard Wolhschlaeger, LoisWintermeyer, Carrie Burns, and Robert Brooks on the grounds that they werecollegestudents and only worked part time for Respondent and who clearly had no reason-able expectancy of permanent employment with Respondent.3.The challenge of William J. Whitaker's ballot was sustained on the ground thathe was on Respondent's confidential payroll, had no specific office hours, and hisduties included advising Respondent on office work procedures and evaluating tariffsand the work routines of other employees.With respect to the remaining seven challenged ballots,7 they remained unresolvedby the Regional Director in his decision.The Regional Director, in the aforesaid decision, ordered a hearing to be held onthe above seven unresolved challenges before a Hearing Officer to be designated byhim "for the purpose of receiving evidence ... with respect to" said challenges.However, the Regional Director, on the same day of the issuance of his decision,August 21,also issued an order inwhich he ordered that Case No. 14-CA-3386 andCase No. 14-RC-4881 be consolidated and that a hearing before a duly designatedHearing Officer of the National Labor Relations Board be held and then proceededto order that both cases be consolidated for the "purposes of hearing,ruling, anddecision by a Trial Examiner" and that after said hearing "Case No. 14-RC-4881shall be severed and transferred to the undersigned Regional Director for furtherprocessing."In the aforesaid decision, with respect to the Union's five "objectionsto election"(one to the conduct of election and four to the conduct affecting the results of theelection), the Regional Director made no disposition or ruling on the "objecting tothe conduct of the election" other than merely noting that said objection had beenmade, and regarding the "third" objection to conduct affecting the results of theelection he similarly made no disposition or ruling, merely stating with referencethereto, that "no disposition will be made at this time on the third objection."How-ever, regarding "first," "second," and "fourth" objections to the conductaffectingthe results of the election, the Regional Director observed that said objections were"substantially similar to the allegations of unfair labor practices of the employerwhich are alleged in the complaint and notice of hearing heretofore issued in CaseNo. 14-CA-3386.These objections raise substantial issues of fact which can bestbe determined by a hearing."In said decision of August 21, the Regional Director ordered a hearing to be heldbefore a Hearing Officer to be designated by him "for the purpose of receiving evi-dence relevant to the first, second, and fourth objections to conduct affecting theresults of the election ...."In his brief, the General Counsel stated that he:. takes no position with respect to the issues raised by the pending objectionsand challenges-his duty with respect to these (to the extent theyraise issuesdistinct from those raised by the complaint) being solely to see that all relevantevidence was included in the record.As, however, many of theissuesraised byThe eligibility list, supplied by Respondent, showed that as of June 12 through 15,there were 27 named employees of Respondent.7 Those of Raymond Ammons, Annie McAnally, June Shoulders, Vonna Rachell, LucilleWilson, E. M. Stage, and Juanita Spiess. VON DER AHE VAN LINES, INC.131the objections and challenges were disposed of by stipulation, it may be conven-ient to all parties for this memorandum here to summarize briefly the state ofthe record.The Union raised one objection to the conduct of the election and four objec-tions to conduct affecting the results of the election.Referred to hearing were the Union's first, second and fourth objections. Insubstance, these involve, respectively, an allegation of unlawful surveillance inthe attendance of certain agents of the Respondent at a union meeting onJune 25 at a union meeting on June 25, 1964, allegations of certain coercivestatements threatening shutdown and other reprisals, and an allegation thatRespondent had illegally deprived union supporters of the opportunity to workovertime.Of these allegations, the first two involved common factual issueswith allegations of the complaint, but the last-the Union's fourth objection-was not, and will not be further discussed in this memorandum.As to the remaining issues raised by the Union's objections, while they are notreferred to hearing, some record reference evidence bearing on each of themexists.Reference is made to TR p. 167-169 in connection with the Union'sObjection to Conduct of Election.And in connection with the Union's thirdObjection to Conduct affecting the Results of election, the same factual issue isnow placed before the Trial Examiner by one of the four substantive amend-ments to the complaint made at the beginning of the hearing, as an additionalviolation of Section 8(a) (1).Accordingly, the only factual issue raised by way of objection and referred tohearing before the Trial Examiner that is not covered by allegations of theamended complaint is the Union's fourth objection, relating to overtime.The factual issues regarding challenges were much simplified by stipulationat the onset of the hearing, when all parties stipulated that for purposes of therepresentation case, on June 16, 1964, (the eligibility date) and on July 7, 1964,(the date of the election) Raymond Ammons, Annie McAnally, June Shoulders,and Vonna Rachell were supervisors within the meaning of Section 2(11) of theAct. It was also stipulated by all parties that E. M. Stage was not an employeewithin the unit during the payroll period ending June 16.Accordingly, the only disputed challenges remaining before the Trial Exam-iner for a recommended determination are those alleging the supervisory statusof LucilleWilson, and that raising disputed employee status of Juanita Spiess.As to each of these, Counsel for the General Counsel has a position to assertin connection with the allegations of the complaint.The original charge filed herein alleged the discriminatory discharges of LucilleWilson and Goldie Brewer, plus various allegations of 8(a) (1) violation of the Act.The amended charge added to the above-named alleged discriminatees, the nameof Antoinette Langford as being discharged in violation of the Act.The second amended charge dropped the allegations regarding Brewer and addedan allegation of a violation of Section 8(a) (5), and upon that basis, the complaintissued alleging discrimination as to LucilleWilson and Antoinette Langford, anunlawful refusal to bargain, and, as amended at the hearing, some 23 specific viola-tions of 8 (a) (I).As to the allegations of the complaint, as amended, the issues were considerablysimplified at the outset of the hearing by admissions and stipulations between coun-sel for the parties with respect to the Board's jurisdiction, that the Union is a labororganization, and that the unit alleged was appropriate.The parties also stipulatedthatWilliam Porter, Ammons, Shoulders, McAnally, and Rachell were supervisorswithin the meaning of the Act.8Finally, with respect to the question of majority status of the Union in the agreedappropriate unit, a substantial limitation of the issues was reached by stipulation.O There are two stipulations with respect to these last four named individuals. One-appearing at pages 23 and 24 of the transcript-was unrestricted as to its purpose andwas cast in the form that Respondent contended that Wilson, Goldie Brewer, and theaforesaid four others were supervisors, and all parties were in agreement as to the fourbut in dispute as to Brewer and Wilson. The second stipulation-appearing at page 24of the transcript-regarding Ammons, McAnally, Shoulders, and Rachell-was restrictedto the representation case, and consisted of a stipulation among the parties that the fourindividuals in question were supervisors on the eligibility date and on the date of theBoard election.212-809-66-vol. 155-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn response to a subpena calling for certain specified books and records of Respond-ent, it produced a list entitled "Von Der Ahle Van Lines, Inc., Employees As OfJune 12 through June 15, 1964." This list contained the names of 27 employees.The list referred to immediately above included the names of Juanita Spiess andJoyce Haus, and failed to include the names of Wilson and Brewer.With the namesof Spiess and Haus physically stricken, the list was introduced and received in evi-dence as a General Counsel's exhibit, with the covering stipulations: (1) to the effectthat, as modified, the list contains the names of employees as to whom all partieswere in agreement that said employees were within the unit during the period June 12through 15, inclusive; and (2) that as to the disputed two employees, Spiess and Hans,all parties agreed that they were not physically at work during the period June 12through 15.Respondent, however, contends-and the General Counsel disputes-that they were employees on leave of absence during that period.It should also be noted that the aforementioned list contains the names of noneof the employees whose ballots were challenged at the Board-conducted election ofJuly 7, or the names of those employees whose challenges were sustained by theRegional Director, or the names of those employees whose challenges were disposedof by stipulation at the hearing herein, or does it contain the names of Wilson andBrewer.Accordingly, the question of majority status in the admittedly appropriate unitresolves itself into the question whether there was a valid majority designation (atthe relevant time) among an agreed-upon list of 27 named employees to which listtheGeneral Counsel would add the names of Brewer and Wilson and to whichRespondent would add the names of Spiess and Haus.B. Interference, restraint, and coercion; the refusal tobargain collectively1.The pertinent facts sOn June 7, Robert Babcock, the Union's business agent, met with Wilson at herhome and there mapped plans for an organizational campaign among Respondent'sFenton, Missouri, terminal office clerical employees.On June 11, Babcock and two other officials of the Union met with 13 employeesof Respondent at a motel near Respondent's place of business.Wilson was the most active person in Respondent's employ in making the arrange-ments for this meeting, inviting various employees to attend, including McAnally,an admitted supervisor.As a result of this invitation, McAnally attended this meet-ing, but left before any of the others and before any union authorization cards weresigned.ioAt the above referred-to meeting, Babcock (1) explained about the advantages ofunionization; (2) asked the employees to sign cards applying for union membershipand authorizing it to represent them for collective bargaining; (3) explained that ifa majority of the office clerical employees signed such cards, he might be able toobtain union recognition from Respondent without the necessity of a Board-conducted0In the light of my observation of the conduct and deportment at the hearing of allthe persons who testified, and after a very careful scrutiny of the entire record, all ofwhich has been carefully read and parts of which have been reread and rechecked severaltimes, and being mindful of the contentions of the parties with respect to the credibilityproblems here involved, of the fact that in many instances testimony was given regard-ing events which took place months prior to the opening of the hearing, and of the factthat very strong feelings have been generated by the circumstances of this case, coupledwith the fact that it would unnecessarily protract this Decision to summarize all thetestimony or to spell out fully the confusion and inconsistencies therein, the followingis a composite picture of all the factual issues involved and the conclusions based thereon.The parties may be assured that in reaching all resolutions, findings, and conclusionsherein, the record as a whole has been carefully considered; relevant cases have beenstudied ; and each contention advanced has been weighed, even though not specificallydiscussed.1o The record fully supports the statement in Respondent's brief (p. 8), "There is noevidence that Annie McAnally said anything at this meeting which could by any stretchof the imagination be argued to have interfered with the rights of the employees." Infact,McAnally attempted to persuade the employees from joining the Union by stating,among other things, there was no need for them to organize. Obviously, since McAnallywas invited to this meeting, Respondent cannot rightfully be charged, because of suchattendance,with any violation of the Act. VON DER AHEVAN LINES, INC.133election, but that if such voluntary recognition was unobtainable, he could use thecards in support of petition for an election; (4) explained the distinction betweenthe 30 percent showing needed to support such a petition and the majority require-ment for recognition; and (5) explained the Union's policy of waiving the paymentof the $15 initiation fee in an organizational drive for a period of 30 days followinga Board-conducted election.After some further discussion by those attending themeeting, all 13 nonsupervisory employees signed membership application cards,11which cards were then handed to Babcock.At the conclusion of the aforementioned meeting, all those attending, exceptMcAnally, who had left before the end of the meeting, went into the motelrestaurantfor refreshments. Sitting in a booth, eating their evening meal at the time the employ-ees enteredthe restaurant, were Hildred Link, a nonsupervisory employee and herhusband, Claude, a supervisor.12Uponseeing thegroup of her coworkers come into the restaurant, Mrs. Link askedWilson, "Where have you been, to a meeting?"When Wilson replied that theemployees had been toa unionmeeting,Mrs. Link inquired as to what transpired.After some further conversation, the details of which will be set forth below, Mrs.Link signeda union membershipapplication card,13 which she handed to Wilson,who immediately deliveredit toBabcock.Immediately prior to, or shortlyafter, starting-time the next day, June 12, Wilsonsecured fromJerald Cole,James Mathis, andWilliam Robinsonsigned union mem-bership application cards14which Wilson delivered to Babcockduring her lunchhour that day.a.The appropriate unitThe consolidatedamended complaint,as amended at the hearing,alleged,Respond-ent admits,15 and I findthatat all times material,allRespondent's office clericalemployees at itsFenton,Missouri,terminal, excluding professional employees,guards, supervisors as definedin the Act, andall other employees,constituted, andnow constitute, a unit appropriate for the purposes of collectivebargaining withinthe meaningof Section 9(b) of the Act, with respect togrievances,labor disputes,rates ofpay, wages, hours ofemployment,and otherconditionsof employment.I further find thatsaid unit insures toRespondent's employeesthe full benefit of theirrightto self-organizationand collectivebargaining,and otherwiseeffectuates thepolicies of the Act.b.The Union's majoritystatus inthe appropriate unitAt the hearing, there was introduced in evidence by the General Counsel a listprepared by Respondent containing the names of 27 persons in Respondent's employduring the period June 12 through 15.16On behalf of the General Counsel, therewere offered and received in evidence 17 cards, signed by persons in the unit here-inabove found appropriate, expressly authorizing the Union to represent the signersthereof for the purpose of collective bargaining.17The genuineness of the signaturesappearing on said cards, all being placed thereon on either June 11 or 12, was notquestioned or challenged.18Respondent contended at the hearing, and in its brief argued, that the cards ofWilson, Link, Cole, Mathis, and Robinson should not be counted. It further con-tended and argued that Haus and Spiess were employees on leave of absence at alltimes material and therefore they should be included in the appropriate unit.Thesecontentions and arguments will be discussedseriatim.11These cards also expressly authorized the 'Union to represent the signers thereof forcollective bargaining.18 At that time the Links were living at the motel.18 Identical to those signed at the aforesaid meeting.14 Identical to those signed at the June 11 union meeting.15Respondent's answer denied the appropriateness of the unit alleged.However, atthe hearing and in its brief, Respondent admitted this allegation of the complaint.Counsel for Respondent stated on the record that while he had no objection to appropri-ateness of the unit as described in the complaint, he does object to the inclusion andexclusion therein of certain named persons.This objection is discussed below.18 This list includes the names of Joyce Hans and Juanita Spiess but does not containthe names of Wilson or Goldie Brewer.17 These cards included those of Wilson and Brewer.18As found below, Doris Skaggs (also referred to in the record as June Skaggs) inad-vertently failed to sign her card. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt isthe contention of Respondent that Wilson,during all times material herein,was a supervisor within the meaning of the Act. If this contention is meritorious,then the Union did not, on June 11, or at any time thereafter, have an uncoercedmajority of the employees in the appropriate unit, for, as the record clearly estab-lishes,Wilson was not only the spearhead of the Union's organizational drive, butshe was instrumental in bringing the Union into the Respondent's terminal, solicitedmembers from Respondent's rank-and-file employees, and obtained signatures to atleast four union authorization cards.Section 2(11) of the Act defines a supervisor as:... any individualhaving authority,in the interest of the employer,to hire,transfer, suspend, lay off, recall, promote, discharge, assign, reward, or disciplineother employees, or responsibility to direct them, or to adjust their grievances,or effectively to recommend such action,if in connection with the foregoing theexercise of such authorityisnot of a merely routine or clerical nature,butrequires the use of independent judgment.[Emphasis supplied.]Where the evidence fails to show, as here, that a purported supervisorpossessesone or more of the necessary statutory requisites, such a person cannot be classifiedas a supervisor within the meaning of the statutory definition.19At the hearing the General Counsel contended that Raymond Ammons, AnnieMcAnally, June Shoulders, and Vonna Rachell were supervisors within the meaningof the Act and they should therefore be excluded from the unit.Respondent agreedwith the General Counsel that these four named individuals are supervisors, but con-tended that Wilson and Brewer have the same duties and supervisory responsibilitiesas the other four and therefore Wilson and Brewer should likewise be excluded fromthe unit.On the other hand, the General Counsel contended that Brewer and Wilsonare not, and during all times material were not, supervisors and should therefore beincluded in the unit.Prior to Wilson's employment by Respondent, she had worked with her husbandat Big Springs, Texas, in the operation of another company, which did some busi-ness with Respondent on an agency basis.In the early part of 1962, Wilson was hired by Mrs. Von Der Ahe to assist herand Respondent in preparing for an Interstate Commerce Commission hearing. Thisemployment lasted but a few weeks.Then Wilson was assigned by Mrs. Von Der Ahe to help McAnally in the claimsdepartment.When her job in McAnally's department ended, Wilson assisted Mrs.Von Der Ahe with various "odds and ends," after which Wilson was assigned to helpMary Broomhall in the purchasing department.Wilson next "went to work" inwhat is loosely called the papers and file department.Early in the fall of 1962, after two safety and compliance department employeeshad quit, Mrs. Von Der Ahe assigned Wilson to that department.ss The Senate, in reporting its amendment to include a definition of a supervisor, clearlyshowed its intention to be the drawing of a line between supervisors that are truly man-agementand minor supervisorshaving nosuch connections.Senate Report No. 105 ofS. 1126 [1 Leg. Hist. 407, 410 (1947) ] aid:In drawing an amendment to meet thissituation,the committee has not beenunmindfulof the fact thatcertain employeeswith minorsupervisory duties haveproblems which mayjustify theirinclusioninthatact.It has therefore distin-guishedbetween strawbosses,leadmen, set-upmen, and other minor supervisingemployeeson the one hand, andthe supervisor vested withsuch genuine managementprerogatives as the right to hire or fire, discipline,or make effectiverecommendationswith respect to such action.In other words the committee has adopted the testwhich the Boarditself has made in numerous cases whenithas permitted certaincategories of supervisory employees to be includedin the samebargaining unit withthe rank andfile.(Bethlehem Steel Company,Sparrows Point Division,65 NLRB284 (expediters) ;PittsburghEquitableMeter Company,61 NLRB 880 (group lead-ers with authority to give instructions and to lay out the work);RichardsChemicalWorks,65 NLRB 14 (supervisors who are mere conduits for transmitting orders) ;Endicott-Johnson,67 NLRB 1342, 1347 (persons having the title of foreman andassistant foreman but with no authority other than to keep production moving).)[Emphasis supplied.]See alsoN.L.R.B. v. Edward G. Budd Manufacturing Co.,169 F. 2d 571 (C.A. 6) ;E. B. Law and Son,92 NLRB 826. VON DER AHE VAN LINES, INC.135When Wilson was first assigned to the above referred to safety and compliancedepartment there was a male employee working there, who was later replaced by agirl named Katchen.When Katchen quit, her job was taken by Bertha McManus,a new hire.In April or May 1963, Wilson was transferred to the license and permit depart-ment as a clerk, which job she held until June 12, 1964, when she was discharged.Seven days later Wilson was rehired and since that date she has been performing thesame duties she performed immediately prior to her discharge.20In support of its argument that during all times material Wilson was a supervisorwithin the meaning of the Act, Respondent states in its brief (p. 13), "It is undis-puted that June Skaggs, Rosetta Whitehead and Bertha McManus were all recom-mended for hire by Wilson and they were in fact hired."With respect to McManus' hiring, Wilson credibly testified that when Katchenquit,Mrs. Von Der Ahe asked her if she knew anyone who could replace Katchen; 21that she telephoned one of her neighbors, Mary Griffin, the evening of the day Mrs.Von Der Ahe had made the aforementioned inquiry, to ascertain whether Griffindesired to work for Respondent; that Griffin stated that she was employed, but thatshe thought another neighbor, Bertha McManus, was looking for a job; that the nextday she told Mrs. Von Der Ahe that Griffin, the person whom she thought mightaccept the job, was presently employed but had remarked that another neighbor,Bertha McManus, was looking for work; that she also told Mrs. Von Der Ahe thatday that she did not personally know McManus, did not know whether McManus hadany office experience, but that Griffin had said that McManus "was a good girl andwas a hard working girl"; that Mrs. Von Der Ahe replied, "Find out about her, findout if she can type, and how old she is" and whether she will work for $50 a week;thatMcManus, at her invitation, called at her home that evening and answered thequestionsMrs. Von Der Ahe had requested her to ask McManus; that she theninformed McManus that she would relay her answers to Mrs. Von Der Ahe and lether know what Mrs. Von Der Abe had to say; that the next day, after she had relatedtoMrs. Von Der Ahe the details of McManus' responses to the questions asked,Mrs. Von Der Ahe said, "Well, tell her to come in but mind you ... if she doesn'twork out, we won't keep her"; that she informed McManus that Mrs. Von Der Ahehad requested her to come to the plant; and that on the day specified by Mrs. VonDer Ahe, she drove McManus to the plant and Mrs. Von Der Ahe hired McManus.The facts surrounding Skaggs' employment with Respondent are as follows:Wil-son met Skaggs when both were hospitalized in January 1964.During their variousconversations at the hospital, Skaggs mentioned several times that she did not intendto return to her old job and asked Wilson to let her know when she heard of anyopening.After Wilson's release from the hospital, the workload in her departmentincreased to such an extent that it became necessary to hire another person; whenshe informed Mrs. Von Der Ahe that she needed assistance, Mrs. Von Der Ahe askedWilson if she knew of a capable worker.Wilson told her about meeting Skaggs atthe hospital and of Skaggs' desire for employment.Mrs. Von Der Abe thenrequestedWilson to have Skaggs come for an interview.Wilson did as requested.Skaggs came to the plant, filled out an employment application form, and wasinterviewed by Mrs. Von Der Ahe.About 6 weeks later, Mrs. Von Der Ahe askedWilson to contact Skaggs and ascertain if she still wanted to work for Respondentand, if so, she should come to work. Skaggs reported for work, was hired by Mrs.Von Der Ahe, and was assigned to the same department in which Wilson worked.With respect to obtaining employment with Respondent, Skaggs testified, and Ifind, that after her release from the hospital she kept in contact with Wilson; thatduring one of their various telephone conversations, she mentioned to Wilson thatshe would like to work for Respondent; that one morning Wilson telephoned andstated that Mrs. Von Der Abe wanted to interview her; and that the day she wentfor her interview the following transpired:Q.Will you tell us who you saw when you went to the office and what youdid, who you talked to?A. I went to the front window and asked for Lucille Wilson because she wasthe only one in the office that I knew and I started walking on back to heroffice, he showed me where her office was and she met me and took me upstairstoMrs. Von's office.20 This break in Wilson's employment is discussed more fully below.aiThe credited evidence establishes that when additional help was needed Mrs. VonDer Ahe would, on occasion, inquire among Respondent's employees if they knew of any-one looking for a job and if they did, they referred the person to Mrs. Von Der Ahe. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Then what happened?A. I sat in Mrs. Von's office.Q.Was anyoneelse present?A. No, sir.Q. How long were you in Mrs. Von's office, if you recall?A. I can't recall how long I was in there.Q. Can you give us an approximation, two minutesor all afternoon?A. I wasn't in there all afternoon, I was in there, I would say, a good 30minutes at leastI was in there.Q. Tell me as best you can what you and Mrs. Von said to each other. Ifyou can't recall the exact words, tell us the substance of it, what was discussed.A. One thingI canremember here and I am talking about, was where myhusband worked and I moved over here when Chrysler came over here....Q. (By Mr. KuBIE.)When and where did you fill out application?A. In Mrs. Von's office upstairs.Q. Do you recall where you got the application form?A. I can't recall whether Mrs. Von gave it to me or whether Lucille gaveit to me, I don't recall which one gave it to me.Q.What happened after you finished talking to Mrs. Von?A. I left out of her office and went back downstairs [sic].Q.Whom did you see?A. I stopped by Mrs. Wilson's desk and talked to her for a very few minutesQ.What did you and Mrs. Wilson say to each other?A. Nothing regarding the job,Imean allIwas talking to her about was herhealth since she was in the hospital the same time I was.Regarding her employment with Respondent, Whitehead, who is Wilson's next-door neighbor, testified, and I find that one day McManus came to her home andsaid, to quote from Whitehead's credible testimony, "Mrs. Wilson and I discussed ...an opening at Von Der Ahe Lines in the papers department and ... if I wanted to Icould fillout an applicationto work there ...I said, 'O.K.; I will go there Monday'and she said, 'O.K.'; that the following Monday, she went to the plant and filled outan employment application form; that when she got to the plant, she asked forMcManus; thatafter she(McManus) and Wilson had a few pleasantries, Wilson sug-gested thatshe seeMrs. Von Der Ahe; that after she had filled out the applicationwithout any help orsuggestionsfrom Wilson, the latter told her McManus woulddirect her to Mrs. Von Der Ahe's office; that after being ushered into Mrs. Von DerAbe's office by McManus, sheand Mrs.Von Der Ahediscussedher scholastic back-ground, her maritalstatus, andthe duties she would have to perform if she werehired; and that after an hour or so of discussion, Mrs. Von Der Ahe told her toreport for work the following Monday, November 25, 1963, and she did so.The above recital of the credited facts clearly establishes that Wilson did not rec-ommend the hiring of either McManus, Skaggs, or Whitehead; that, at best, Wilson,atMrs. Von Der Ahe's specific request, obtainedapplicants for Respondent.Respondentstates atpage 13 of its brief, "It isundenied that Wilson, at the sametime she wasplaced in charge of filing, recommendedthat the man (Mallon) whohad been doingthiswork be terminated and he wasterminated."This statementfinds nosupport at all in the record.This finding is buttressed by the followingportion of Mrs. Von Der Ahe'stestimonyon directexaminationby Respondent'scounsel:... Then at her suggestion we letone ofthe filing men go, although it wascommon concensus [sic] of opinion that he wasn't any good, and then directlyat her suggestion, in fact, she said to me, "Why do you not let Al Mallon goand let me take over the filing department and I will organize it. It is a mess.Wilson was the only employee in the licensing and registration department fromthe time she was assigned to that departmentas anhourly paid clerk, in April orMay 1963,until Skaggswas hired in April 1964.Wilson's duties after Skagg's hir-ing did not change one iota, except that at the commencement of Skaggs' employ-ment she "broke in" Skaggs. Furthermore, ever since Wilson worked in thelicens-ing and registration department, she had been an hourly paid employee.Much evidence was introduced by Respondent in furtherance of its contention thatWilson,during all times material,was a supervisor within the meaning of the Act. VON DER AHE VAN LINES, INC.137For example, testimony was given to the effect that: (1) Wilson's first assignmentas a regular, permanent employee, as distinguished from the time she was assistingMrs. Von Der Ahe with the ICC hearing, was the task of organizing and setting upa filing system and training personnel; (2) upon Wilson's personal recommendationMcManus, Skaggs, and Whitehead were hired; (3) as a result of Wilson's personalrecommendations of department heads with respect to overtime are generally fol-and registration department Respondent's "Agency Rosters," which are issued period-ically to its agents throughout the world, were corrected to show that Wilson was adeparment head at the Fenton, Missouri, terminal, along with McAnally, Rachel],Ammons, and Shoulders; and (5) until the advent of the employees' union activities,Wilson was part "of the management team" and spent more time in Mrs. Von DerAhe's office than any other employee, visited the Von Der Ahes' home on severaloccasions, and frequently lunched with Mrs. Von Der Abe, Shoulders, and McAnally,at which times company schedules and personnel problems and kindred topics werediscussed.The testimony in support of Respondent's contention that Wilson was a super-visor was elicited mainly through Mr. and Mrs. Von Der Ahe, Porter, Shoulders,McAnally, and Ammons.Mr. and Mrs. Von Der Abe each stressed the point that throughout all of Wilson'semployment, she had the authority to discipline employees, Skaggs in particular; andthatWilson had the same managerial responsibilities as those possessed by Porter,Shoulders,McAnally, and Ammons. In order to buttress the testimony of thesesix named persons, Respondent introduced certain unconvincing, self-serving, docu-mentary evidence.Wilson denied that she was advised by anyone connected with management thatshe was a supervisor with authority to discipline employees or that she possessed thatauthority or any of the other types of authority set forth in the Act.Everythingconsidered, including the fact that Wilson impressed me as being one who is carefulwith the truth and meticulous in not enlarging her testimony beyond her actualmemory regarding each and every event to which she testified, and the fact that Mr.and Mrs. Von Der Abe, Porter, Shoulders, McAnally, and Ammons each gave methe distinct impression that he or she was studiously attempting to conform his orher testimony to what he or she considered to be in the best interest of Respondent, Ifind Wilson's testimony to be substantially in accord with the facts.22With respect to Mrs. Von Der Abe's entire testimony regarding the issues raisedby the pleadings in this case, I give very little credence to any of it for the reason,in addition to that set forth above, that she denied during her cross-examination bythe General Counsel that she knew whose handwriting appeared on a certain paperwhich was handed to her by said counsel while on the witness stand, whereas theuncontroverted, credible testimony clearly establishes that the handwriting on saidpaper was hers.23Upon the basis of the entire record, I find that (1) Wilson was never apprised byanyone connected with management that she was a supervisor within the meaning oftheAct, and (2) no Respondent employee was ever advised that Wilson was asupervisor.Since the amendment to the Act in 1947, it has been consistently and repeatedlyheld, in cases dealing with the determination whether an employee was or was not asupervisor, that it was an absolute necessity for the record to clearly show that oneor more types of authority set forth in the Act be present in order to prove that a22 This is not to say that at times Wilson was not confused on certain matters or thatthere were not variations in her objectivity and convincingness.But it also should benoted that the candor with which she admitted, during long and searching examinations,that she could not be certain as to dates, times, or exact words used, only serves to addcredence to what a careful study of her testimony shows what she honestly believed tobe the facts.23The writing in question reads: "When that man talks to you don't let him know youareagainstthe union in fact if it comes into the deal make like you are FOR them [sic]."This note was written by Mrs. Von Der Abe on July 16, the day a Board agent was inMrs. Von Der Ahe's office interviewing the employees as part of the Board's Investigationof the Union's pending objections and challenges to the aforementioned July 7 Board-conducted election.After Mrs. Von Der Ahe had written the note, she placed it onRespondent's telephone switchboard and then called the switchboard operator's attentionto it. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDperson possesseda supervisory position.24Likewise, it has been consistently heldthat the intention of an employer to confer supervisory status upon an employee isinsufficient absent a clear announcement by him to said employee of such authority.25It isthus clear that Wilson never possessed nor exercised any independent judgmentor discretion in the performance of her duties sufficient to warrant a finding thatshe responsibly directed the work of other employees.26The mere attachment ofthe appellation of supervisor without affirmative proof of the presence of the statu-tory requisite did not convert Wilson into a supervisor within the congressional defi-nition.Furthermore, the notation on Respondent's "Agency Rosters," which areissuedperiodically to its worldwide agencies, that Wilson was a "department head"was in fact essentially nothing more than a paper transaction by which Wilsonbecame a conduit for relayingmessages,directions, and the like to and from Respond-ent and saidagencies.Under the circumstances, I find that Wilson should be included in the appropriateunit.Upon the entire record in the case, I find that at no time during her employmentwith Respondent was Wilson a supervisor within the meaning of the Act.Respondent also contended that Goldie Brewer was a supervisor and hence shouldbe excluded from the appropriate unit.As to Brewer, the only evidence introduced at the bearing with respect to her pur-ported supervisory status was the testimony of Mrs. Von Der Ahe who testified thatBrewer was in charge of "our domestic billing and she has under her Mrs. Hood andMrs. Kohler."Mrs. Von Der Ahe also, testified that "the department head is theone who knows where the workload is and recommends the overtime," and that therecommendations of department heads with respect to overtime are generally fol-lowed.Certainly, the above description of Brewer's purported supervisory status, asdescribed by Mrs. Von Der Ahe, even if credited, did not make Brewer a supervisorwithin the meaning of the Act, and I so find. This finding is buttressed by the factthat there is no credible evidence in the record that Goldie Brewer was ever informedby any managerial official that she was a supervisor, that any Respondent employeewas ever informed that Goldie Brewer was a supervisor, or that Goldie Brewer everexercised any supervisory authority.Furthermore, Brewer, without challenge, votedat the Board-conducted July 7 election, and there is no evidence in the record thather duties had in any way since the date of the election changed. I further find thatGoldie Brewer should be included in the appropriate unit.With respect to Juanita Spiess, who the General Counsel would exclude from, andRespondent would include in, the appropriate unit, the facts are as follows 27Spiess first worked for Respondent from 1951 until 1955, at which time she quit.She returned 6 months later and worked until 1957, when her first child was born.Thereafter she worked for Respondent each year from April or May until the endof the year. In December 1963, Spiess told Mr. and Mrs. Von Der Ahe that shehad to quit her job because, as Spiess credibly testified, "My second child was goingto kindergarten and we live within a radius of the school that is walkable for a biggerchild but they don't supply the bus service for the smaller ones and I had to take herto school and pick her up at noonand Iwouldn't get to work before 1:30."2iFor example,SiouxCity Brewing Company,85 NLRB 1164, where it was held thatan employeewithout authority to hire, discharge, or otherwise affect the status of otheremployees of his employerwas not asupervisor;Calumet andHecla Consolidated CopperCompany,86 NLRB 126, where It was held groupleaderswithout the statutoryrequisiteswere not supervisors; andWarren Petroleums Corporation,97 NLRB 1458, where it washeld thatgang foremenwho do notpossess orexercise the power of effectively recom-mending orresponsively directing a crew were not supervisors ;F.M. Reevesand Sons,Inc.,114 NLRB 1243, where it was held that department heads, although they instructthe employees as to the manner in which the customers should be handled, were responsi-ble for the arrangement of stock and fixed the lunch hours for their department but wholacked authority to hire, discharge, promote, discipline, or to effectively recommend suchaction,were not supervisors within the meaning of the Act. In accord-Spiegel, Inc.d/b/a Spiegel Fashion Shops,85 NLRB 437;Dunlap Chevrolet Company,91NLRB 1115;MontgomeryWard Co., Inc.,93 NLRB 640.25 See, forexample,ContinentalOil Company,95 NLRB 358;George R. Knight,et al.,d/b/a Geo. Knight& Co.,93 NLRB 1193;United States Gypsum Company,91 NLRB404.2eBear Brand Hosiery Company,93 NLRB 95, andWeyerhaeuser Timber Company,85NLRB 1170.271t Is the Respondent's contentionthat Spiess was on leave-of-absence status on theeligibility date(June 12 to 15). VON DER AHEVAN LINES, INC.139Spiess returned to Respondent's employ on June 29, 1964, and since said date hasbeen working, as she testified, "One or two days a week, whenever I can make it in."Upon the basis of the foregoing, I find contrary to Respondent's contention thatSpiess should be excluded from the appropriate unit because (1) she was not anemployee who normally would be considered on leave of absence since her rehiringwas unpredictable; (2) when she did return to work on June 29, 1964, her employ-ment thereafter was of a part-time nature; (3) Spiess is now working but one or twodays a week, that is "whenever" she "can make it"; the likelihood of Spiess' return-ing toRespondent's employ on a full-time, permanent basis is extremelyremote; and(4) the fact that Spiess did not appear upon the June 12 to 15 payroll list submit-ted by Respondent clearly indicates that Respondent's present "leave of absence"contentions is but an afterthought.As in the case of Spiess, Respondentcontendsthat Joyce Hans was on leave-of-absence status during the June 12 to 15 eligibility date and also at the time of theBoard-conducted election and hence should be included in the appropriate unit.Haus was first employed by Respondent about 4 or 5 years prior to the openingof the original hearing herein; in 1963, she worked from February or March untilDecember when she quit to give birth to a child; at the time she quite in December1963, she and Porter had the following conversation, to quote from Haus' credibletestimony:... [Porter said] any time I wanted to come back to come back, and I told him,well, when I got the baby sitter arrangedand Ifelt like the baby could be left,then I would be back.Several dayspriorto Hans' return to Respondent's employ in August 1964, she hadtwo conversations 28 with Herman Schulte.29 In the second conversation, Hansinformed Schulte that she would like to return to work and he replied that she shouldreportas soon as possible.Upon the foregoing, I find, contrary to Respondent's contention, that Haus shouldbe excluded from the appropriate unit because: (1) She was not an employee whonormally would be considered on leave of absence since her rehiring was unpredict-able; (2) there was no showing that she was carried on Respondent's records as anemployee on leave of absence;and (3)her name did not appear upon the June 12 to15 payroll eligibilitylistsubmittedby Respondent which clearly indicates thatRespondent's present "leaveof absence status" contention is but an afterthought.Relying heavily onN.L.R.B. v. Gorbea, Perez & Morell,300 F. 2d 886 (C.A 1),Respondentargues in its brief(p. 30): "The cards which were signed at the meet-ing were,to put it bluntly, bought."Respondent's relianceupon the above-recitedcase is misplaced.The facts in theinstant caseare clearly distinguishable fromGorbea, Perez & Morell.The employees present at the Union's June 11 meetingwere not mislead into signingthe cards by any statement of Babcock, or of any otherunion official, that the purpose of the cards was merely to obtain an election.Norwas Babcock's statement that the Union's policy to waive-or defer-the payment ofinitiation fees until30 days after a Board-conducted election any indication that thecards signedat the aforesaid meeting were "bought."This is not a situation, as inGorbea, Perez & Morell,where employees are told by the representative of thelabor organization involved thatcertain feesand/or dues would be waived only forthose who signed authorization cards or joined the union prior to becoming recog-nized by an employer as the collective-bargaining representative. In fact, controllinglaw is basically as the second circuit recently pointed out inAmalgamated ClothingWorkers of America (Edro Corp.) v. N.L.R.B.,345 F. 2d 264, regarding a case verysimilarto the instant one:We have no doubt that Amalgamated's waiver helped to induce Edro's employ-ees to signthe authorization cards; but so did Amalgamated's promise to bettertheir working conditions if it obtained majority status.The question remainswhether the inducement was proper or improper.[N.L.R B. v. Gorbea, Perez &Morell,328 F. 2d 679-681 (C.A. 1).]We must consider, among other things,what justification there may have been for the waiver and the extent to which itforecloseda rational decisionon the part of the employees.Id.at 681-682.We are satisfied that Amalgamated had a construction reason to waive itsinitiationfees prior to the time whenit signeda contract with Edro.Employeesotherwise sympathetic to the union might well have been reluctant to pay outmoney beforethe unionhad done anything for them.Waiver of the paymentsThe first conversation was by telephone and the second in person.The head of Respondent's accounting department. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould remove this artificial obstacle to their endorsement of the union.We arealso satisfied that the waiver did not unduly pressure Edro's employees intosigning up at once with Amalgamated.The authorization cards clearly statedthat the waiver was effective until the union executed a collective bargainingagreement.This statement gave adequate notice to all employees, whether theyapproved or disapproved of the union, that they had nothing to lose by waitingfor the union to achieve recognition before applying for membership.Accord-ingly,we hold that the waiver of initiation fees by Amalgamated in no waynullified the proof that it enjoyed majority support among Edro's employeesprior to the election.N.L.R.B. v. Dahlstrom Metallic Door Co.,112 F. 2d 756,758 (2 Cir. 1940);N.L.R.B. v. Taitel,261 F. 2d 1, 4 (7 Cir. 1958), cert. denied359 U.S. 944 (1959).In its brief (p. 30) Respondent argued, and at the hearing contended, that Mil-dred (Lou) Link, James Mathis, and Jerald Cole were induced to sign union cardsthrough "misrepresentation and pressure, i.e., there was going to be a closed shopforcing all employees to be union members; a majority had already signed up, sothere was no question that the Union would be the bargaining agent; they wouldhave to sign up anyway and by signing now they could save the initiation fee. Cardsobtained in this manner are not entitled to be counted."The circumstances underwhich each of the three named persons signed union authorization cards will bediscussedseriatim.As noted above, when Mrs. Link saw a group of her coworkers enter the motel'srestaurant the night of the June 11 union meeting, she asked Wilson whether thegroup had attended a meeting.After being advised by Wilson that the employeeshad attended a union meeting, Mrs. Link asked what happened thereat.Accordingto Wilson's testimony the following then transpired:And I said, "Well, it is kind of a long story, do you mind if I sit down?" Andshe said, "No, not at all."And she scooted over and I sat down next to her andI explained briefly what had taken place at the meeting, that we had talked withMr. Babcock about the pros and cons of a union, and she said, "Well, what didyou decide?"And I said, "Well, all of us with the exception of Annie decidedwe wanted to be members at the meeting and we signed some membershipcards."TRIAL EXAMINER: Who is Annie?The WITNESS: Annie McAnally.A. (Continuing) So to the best of my recollection, she said something aboutwell, do I get to, or am I going to have a chance to, and I had some in my handand I said, "Sure," and I slid the card across the table to her and I said, "Put yourmoney where your mouth is," and she looked at her husband and said, "ShouldI," and Claude said, "Don't ask me, it is up to you." She looked at the cardand she looked at her husband and she said, "Well, do you really think I should?"And her husband said, words to the effect, "Now, look, girl, that is your decisiontomake, don't ask me." "Well," she said, "I think I will," and her husbandhanded hera pen and shefilled out the card.And before that, though, shesaid, "How many do you have?" And I said, "We need one more to make amajority," and then that is where she asked her husband, and when she finishedfilling out the card she handed it to me and said, "Well, there it is."And Mr.Babcock was sitting at a table close to us and I just reached across and I said,"Here you are, Mr. Babcock, here is another one and that makes a majority."Mrs. Link and I and Mr. Link chatted for a few minutes longer about unionactivity, the pros and cons of the union and Mr. Link and Mrs. Link both agreedthat unions had their good points and then I rejoined the group I came in withat the table and ordered dinner.30Regarding the circumstances surrounding her signing the union card, Mrs. Linktestified as follows:Q. Now, Mrs. Link, will you tell the Trial Examiner exactly what occurredon the night of June 11 when you signed the union card which is in evidence asGeneral Counsel's Exhibit 11?A.Mr. Link and I were in the restaurant eating dinner in the evening.Wereceived it in a booth and a group of Von Der Ahe employees came in with agentleman whom I later learned was Mr. Babcock and they walked back closeto where we were and the greater share of the group sat down at a table and° Employee Goldie Brewer, who attended the meeting, sat at the Link table for a fewmoments.She left prior to Mrs. Link's signing the union card. VON DER AHE VAN LINES, INC.141Mrs. Wilson sat down in the booth beside me and Mrs. Brewer sat down besidemy husband.How long she sat there I don't remember. She sat there for afew minutes. I asked Lucille where they had been and she said they had beento a union meeting and I asked her where and she told me in a motel room andshe numbered it, but I don't remember which one she said. So my husbandasked her if it was a union meeting concerning Von Der Ahe and she said yesand Claude said, "You are crazy," and she said, "Well, we may be, but we havegot a union, the majority has already signed cards and the ones that have notwill sign them in the morning and there will be a man in the office Mondaymorning to organize the union."Q. Now, what did you say at that time when Mrs. Wilson told you that amajority had already signed and the rest were going to sign in the morning andthe union man would be out Monday morning?A. I said it was surely going to be a union, a closed shop. She said, "Yes,itwould be a closed shop" and if I wanted to work there, I would have to signa union card and I said, Well, if it was going to be a closed shop I would goalong with it and she said, "Put your money where your mouth is" and shepulled a card out of her purse and I signed it, but I didn't read the card.Mr. Link's version of the events leading up to his wife's signing the union card,as given under direct examination by Respondent's counsel, is as follows:A. I think we had just finished lunch and a group of the employees came inlust as we were finishing lunch and we-I think Lou asked [Wilson] where inthe world have you been or something of that sort, I am not quoting, this is thegist of what exactly happened, where have you been, and I was at a meeting,and she said, a meeting, what kind of a meeting, a union meeting, so I said,"Well, girl, you are crazy."This is Lucille I am speaking to.And she said,"Well, we may be, but we've got a union anyway, because we already have amajority and the rest of them will join in the morning and the union fellows willbe out there, the gentlemen to organize the union Monday morning."Q. (By Mr. MOLLER.)31Was there, do you recall, any conversation about aclosed shop?A. Yes, sir, there was. I don't-it would be impossible for me to tell exactly,everyone was talking big and loud and the tables had filled up with all of theseemployees and actually it was hard for me to tell what was going on at my owntable, because everybody was in a jesting mood, laughing and talking on and,as I recall, it was said, well, if it is going through like that then it will, it will bea closed shop. I think possible my wife must have said that. I think one of ussaid something about the closed shop. I said to my wife, "That throws you in apickle then, because if it is like that, it will be a closed shop," and she asked thequestion then about this being a closed shop and she said it would be a closedshop and if they all voted it would go in as a landslide.Q.What did Lucille say in reply to the question?A. I don't remember, to that question.Q.Were the other people who were seated at the other table near by, werethey employees of Von Der Ahe?A. Yes.That was the idea, when they first came in, Lucille sat down withmy wife and Mrs. Brewer sat down with me. She stayed there no longer thanit took the rest of them to seat [sic] at the table and I would guess that possiblyin less than a minute she got up after the others were seated and went over andsat down with the group....Q. Now, what were the people seated at the table next to you doing whileyour wife and Lucille and you were talking?A. It would be impossible for me to tell because they were all talking, every-one, the meeting was just breaking up.They were, in fact, talking so much itwas hard for me to concentrate on what was going on at my table.Under cross-examination by the Union's counsel, Mr. Link testified as follows:Q. (By Mr. BARTLEY.)Mr. Link, you used the phrase "closed shop." Bythat phrase do you mean a union contract which requires people who are work-ing for the company to become a member of the union within a certain numberof days after?31Respondent's counsel. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. I know nothing about the certain amount of days. I am talking that youare required to belong to it if you work. In fact, I didn't even know at thetime, I wasn't even aware but what a Mr. Babcock had just come out and puthis stamp on the place that then it was unionized.Q. Do you know what closed shop is, sir?A. I know that you must belong to the union to go to work.Q. Before or after you go to work?A. To work, to be able to work there.Q. Do you have to be a member before you go to work or after you go towork?A. I know what you are getting at, but I might as well make myself clear,out of my 30 years of working I have either been an employer or in the super-visory class about 28 years.That should answer everything.Q.Well, I am only asking you, sir, what you understand about the phrase"closed shop."TRIAL EXAMINER: You use different words.What he wants to find out, doyou have to be a member of the union before you can get the job or do you haveto become a member after you got the job?The WITNESS: It is my understanding that, limited understanding, I will putit that way, that if you are with an organization as it goes in, there are nocharges on getting in, because you are part of the initial, we will say, chartermembers, but if you naturally come dragging along behind or are employedlater, naturally you would pay initiation fees.Q. (By Mr. BARTLEY.)Do I understand your last statement to be yourunderstanding of what was meant by the phrase "closed shop?"A. Yes, sir, more or less.Q. As you understand it?A. Yes, sir.Mr. Link's entire redirect examination is as follows:Q. (By Mr. MOLLER.)What is your understanding about a closed shop withrespect to whether or not you must belong to the union?A. If it is closed shop, you would certainly be a union member. In fact,we have a closed shop in our local work out there.We use, the one I supervise,we use no oneTRIAL EXAMINER: (interrupting): I will assure you that you haven't got aclosed shop.You have a union shop.The WITNESS: Let's not argue. I don't even know anything about union.All I know is being a supervisor sometimes is a headache.Upon the entire record in the case, I am convinced, and find, that at no time dur-ing the above referred-to conversation with Mr. and Mrs. Link did Wilson mentionthe words "closed shop" or the words "union shop"; nor did she inform the Links,prior to Mrs. Link's signing the union card, that the Union had already obtianed thesignatures of the majority of Respondent's employees.This finding is not onlybased upon my observation of the demeanor of the three named persons while theywere on the witness stand, but is also buttressed upon the convincingness and uncon-vincingness of their respective testimonies.32Furthermore, no other witness testifiedthatWilson, or anyone connected with the Union, mentioned the words "closedshop" or "union shop" in their various conversations with the employees. If theabove-quoted words were used in the June 11 conversation between Wilson and theLinks, they were used by Mrs. Link and not by Wilson.Moreover, the record notonly discloses that Mr. Link does not know the difference between a "closed shop"and a "union shop," but the fact that he did not hear everything his wife and Wilsonsaid is illustrated by the following question propounded to him by Respondent'scounsel and his answer:Q. Now, what were the people seated at the table next to you doing whileyour wife and Lucille [Wilson] and you were talking?A. It would be impossible for me to tell because they were all talking, every-one, the meeting was just breaking up.They were, in fact, talking so much itwas hard for me to concentrate on what was going on at my table.8It has been my observation that since the development of machinery for "unionsecurity" the term "closed shop" has taken on a generic meaning, applied generally bylaymen, to any provision of a collective-bargaining contract that contains an element ofcompulsion in the matter of becoming a member of a contracting union or maintainingmembership in good standing therein. VON DER AHE VAN LINES, INC.143Under the circumstances, I find that Mrs. Link's card should be counted.James Mathis testified that on the morning following the June 11 meeting, Wilsoncame to his desk and asked if he would "sign an application for union membership";that he asked her "if [the Union] had been voted in and she said it carried by a safemajority and I stated that I would go along any time with the majority and I didsign a card."Wilson testified that on the morning of June 12, before entering the building togo to work, she walked over to Mathis, who was sitting in his car, and told himabout the June 11 union meeting; that when she started to explain about the Union,Mathis interrupted her by telling her that he knew all about unions, having been onboth sides, 33 and that after going inside the terminal building she talked to Mathisfurther.Wilson further testified that she could not recall whether she had givenMathis a union card outside of the building or inside the building; that she believedshe gave him the card inside the building because the cards were in her purse; thatwhen she again asked Mathis while they were inside the building if he wanted tosign a membership card, he said, "Sure, why not, what have I got to lose"; and thathe signed a union card and handed it to her.Apparently, it is Respondent's contention that Mathis would not have signed thecard if he had not been assured by Wilson that "a safe majority" of the employeeshad already signed cards.The record, however, does not support such an apparentcontention for there is nothing in Mathis'testimony to indicate that he had relied onany assurances of the Union's majority before he signed the card.Under the circumstances, I find that the Mathis card should be counted.Jerald Cole did not attend the union meeting of June 11, but signed a union cardatWilson's request the following morning.Regarding the circumstances surrounding Cole's signing the card,Wilson testifiedthat, in the presence of Jan Griffith and Rose Whitehead, she told Cole about themeeting the Union held the previous night at which union cards had been signed;that she then asked him if he wanted to sign a card and he replied, "How many doyou have?"; that after she had stated, "More than enough," he said he would sign;and that he then and there signed the union card which Wilson gave him.Cole testified that at 8:20a.m. onFriday, June 12, Wilson, in the presence of JanGriffith and Barbara Paul (and he thought two other employees were also present),34told him that everyone around had joined the Union the night before; that Wilsontold him that the reason he had not been told about the Union or invited to themeeting was due to the fact that Wilson feared that if he were advised of the meet-ing he would "tell Ray Ammons or Bill Porter about it and [Wilson also told him]that if I joined now that it wouldn't cost me anything and if I waited until later,there would be some fee."Wilson denied that she told Cole that if he "joined now that it wouldn't cost [him]anything."In fact, she testified, "Money was not discussed, initiation fees was notdiscussed and dues were not discussed."As noted above, Wilson was a credible witness.On the other hand, Cole was not.35Accordingly, I find that Wilson's version of what was said and done at the time Colesigned the union card to be substantially in accord with the facts. I further findthat Cole's card should be counted.There is, apparently, some question of the validity of the union card of BettyClark.The facts concerning this card are as follows: Clark arrived at the June 11union meeting after Babcock had finished explaining the significance of the cards1aPrior to Mathis'employment with Respondent he had been a union member and atanother time a member of management.asPresumably,Bertha McManus and Rose Whitehead.asThis finding is based not only on the fact that Cole, while under cross-examinationby the counsel for the General Counsel, clearly displayed his contempt for said counselbut upon these further facts:(1) Cole gave a dinner party at his apartment to a smallgroup of his friends,including Porter, the night before the Board-conducted election.Porter remained at Cole's apartment after the other guests had departed.Up to thatevening, Cole had always openly expressed his sympathies for the Union and had beenelected a member of the Union's bargaining committee. The day following the aforesaiddinner party, Cole told former employee William Robinson that as a consequence of hisconversationwith Porter the previous evening, he had changed his mind and votedagainst the Union at the aforesaid election; (2) when Cole was subpenaed by the GeneralCounsel to testify in the instant proceeding,he informed counsel for the General Counselthat he did not want to talk to him; and (3) Cole told employee Lucille Scharnhorstthat he intended to falsely testify that he was pressured into signing the union card andwas "misinformed"when he signed it. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich had been distributed; when Wilson handed Clark a card, she glanced at it andthen filled it out and signed it; and, Clark handed it back to Wilson, who, in turn,handed it to Babcock.Clark credibly testified that she read the boldfaced heading, "OFFICE EMPLOYESINTERNATIONAL UNION," appearing on the union card which Wilson had givenher; that she "might have" read the words "Application for Membership," whichwords appear on the line immediately below the above-quoted boldfaced typed words;that she "glanced" at the following:Desiring to become a member of a Local Union chartered by the OfficeEmployes International Union, AFL-CIO, I hereby make application for admis-sion to membership and authorize such organization to be my exclusive collec-tive bargaining representative.Clark further credibly testified that [s]he read the rest of her card, filled in the blankspaces calling for (1) her name, (2) her social security number, (3) her streetaddress, (4) her telephone number, (5) the city and state of her residence, (6) heroccupation, (7) her employer's name, and then she dated and signed the card. It issafe to infer, which I do, that when Clark filled in, dated, and signed the card, sheknew that the purport of the card was the seeking of membership in the Union andauthorizing it to represent her for the purpose of collective bargaining.This findingis supported by the fact that Clark has had 3 years of high school, has attended busi-ness college for 2 years, and has been a legal secretary for 7 years.Upon the record as a whole, I find that Clark's card should be counted.At a prehearing conference with June Skaggs, the General Counsel called herattention to the fact that her union card was unsigned. Skaggs testified, and I find,that she unintentionally failed to sign the card; that she did, however, complete theremainder of the card, calling for name, social security number, address, telephonenumber, occupation, and name of employer. Skaggs was then shown General Coun-sel'sExhibit No. 20, which she identified as the card she had filled out, and whichlacked her signature.Under the circumstances, Skaggs' signature to the union card was not essential toa valid authorization of the Union as her collective-bargaining representative,36 andher failure to sign the one here involved through simple oversight, cannot be of anyconsequence 37I have compared the names appearing on the aforementioned union membershipapplication-authorization cards received in evidence as General Counsel's exhibitswith the June 12 to 15 payroll list submitted by Respondent and received in evi-dence 38 and find, that, as of June 11, 14 employees 39 in the appropriate unit hadsigned cards designating the Union as their collective-bargaining representative 40I therefore find that on June 11, the Union was, and at all times thereafter has been,the duly designated representative of Respondent's employees in the unit hereinabovefound appropriate.Accordingly, pursuant to Section 9(a) of the Act, the Unionwas, and now is, the exclusive representative of all the employees in said unit forthe purposes of collective bargaining with respect to grievances, labor disputes, ratesof pay, wages, hours of employment, and other conditions of employment.c.The refusal to bargainMrs. Von Der Abe testified that about 9:30 a.m. on June 12, she and her husbandarrived together at Respondent's place of business; 41 that as they entered the sidedoor of the terminal building she noticed "all of the employees were huddled about86 American Newspaper Publishers Association v. N.L.R.B.,193 F. 2d 782 (C.A. 7).37 Irving Taitel, et al., d/b/a I. Taitel & Son,119 NLRB 910, enfd. 261 F. 2d 1 (C.A. 7).Is To which list the names of Brewer and Wilson are to be added.9Namely, Goldie Brewer, Betty Clark, Virginia Hood, Juanita Kohler, Hildred Link,Antoinette Langford, Bertha McManus, Patricia Payne, June Skaggs, Lucille Scharn-horst,Margaret Strumsky, Rosetta Whitehead, Lucille Wilson, and La Verne Wilt.4o r also find that on June 12, Cole, Mathis, and Robinson signed cards designating theUnion as their collective-bargaining representative.41The normal starting time for the office employees was 8 a.m. VON DER AHE VAN LINES, INC.145in little groups,no one was doing anywork," there "was a commotion"; thatbecause,"I had some papers in my hand, I went on the way up the backstairs to my office.As I passed [Wilson's]doorI said, "What is this?Come on up." 42What transpired immediately after she arrived at Mrs. Von Der Ahe's office, Wilsoncredibly testified as follows:Mrs. Von Der Ahe first opened the conversation by saying, "I want you to tellme all about thatbusiness," and I said, "What business?"And she said, "Youknow what I mean, that union business."And I told her, "I will tell you whatI can."And she said, "Who was at the meeting last night and who signedcards?"And I said, "I am sorry, I can't tell you that." She then asked me whowas, who started it and who was responsible for it and I said, "Well, if youwant to blame anyone, blame me, I started it, I will take full responsibility."She then went on to say, "You, how could you do this, what were you thinkingof?Why did you do it?" And I started to explain to her why we did it. I triedto tell her that it was not meant as a personal affront to her, that there were manypeople in the office who felt that everybody could benefit from the union bybeing organized.Mrs. Von Der [sic] was very upset, she told me I didn't knowwhat I was talking about and that that was what was wrong with America today,unions were bad, that she would not stand for a union being in her office. It washer company, she would run it the way she wanted to and that before a unioncame in she would blow it up first, and many, many things.Q. Blow what up first?A. Just, "I will not have aunionin here, I will blow it up first."Q.Go ahead.A. And she was very upset and talked rapidly. It would be difficult for meto tell everything that she said in continuity at this time.At one point she toldme I could get my little group together, tell them to back down and retract orwe would all be sorry.Wilson further testified that at this point, she noticed McAnally standing in the door-way of Mrs. Von Der Ahe's office; that she remarked to Mrs. Von Der Ahe, "If Anniewants to come in, if it is all right with you, it is all right with me"; that McAnallythen entered the office and Mrs. Von Der Ahe immediately asked McAnally, "Tellme what went on in the meeting last night"; that McAnally told Mrs. Von Der Abe"in generalterms" that Babcock had discussed the pros and cons ofunion organiza-tion;that then McAnally "went on to tell about how she had tried to persuade thepeople at the meeting that we didn't needa unionwhere we worked,that a unionwasn't needed at the Von Der Ahe office and how she had tried to persuade thepeople not to considerorganizingthe union in the office"; that she asked McAnallywho was present at the hearing; that before McAnally could answer Mrs. Von DerAhe's question, the telephone rang and upon picking up the telephone receiver, Mrs.Von Der Abe said, "All right, come on up, but when you get on up here keep yourmouth shutand listenfor a change"; that shortly thereafter Mr. Von Der Ahe enteredhis wife's office and immediately said, "We'll get rid of those god-damned billers 43first, the s.o.b.'s are causingall of this trouble, bunch of damn Communists, and thefirst one togo isthat Commie (pointingatWilson), we will get rid of them andbring I.B.M 44 in"; that thereupon, Mrs. Von Der Ahe told her husband to "shut up42 It seems incredible to me that a person of Mrs. Von Der Ahe's"overpowering" per-sonality-the impression she clearly demonstrated while she was present at the hearing-coupled with the fact that she was, according to the record as a whole, the one who, inreality, supervised and directed the duties of all office personnel,supervisory as well asnonsupervisory,would not have stopped to ascertain why the employees were not at workupon her arrival at the terminal merely because she had "some papers" in her hand.Mrs. Von Der Ahe's "overpowering"personality is forcibly shown when,in the presenceofWilson and McAnally,she ordered Mr. Von Der Abe over the telephone to join her,Wilson, and McAnally in the meeting which was then taking place in her office on June 12(the details of which will shortly be set forth)in the following words: "Come on up,but when you get here keep your mouth shut and listen for a change,"and by the factthat when Mr. Von Der Abe arrived at the meeting and had attempted to express hisopinion of Wilson and the Union, Mrs.Von Der Abe immediately told him to"shut upand sit down."43The persons working in the billing department.d4 International business machines. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDand sit down"; and that at this juncture, Mrs. Von Der Abe received a telephone call,left the office, and Mr. Von Der Ahe remained with her and McAnally; that afterMrs. Von Der Ahe had left the office, Mr. Von Der Ahe turned to McAnally andremarked that she "was not involved in this unionbusinessbecause she was in asupervisory capacity, that the only reason she was on a time clock was because theLabor Board 45 had made [Respondent] put her on a time clock"; and, that whenMrs. Von Der Ahe returned to the meeting, her remarks were "moreor less moreof the same [nature] .... She wouldn't tolerate a union in her business" and thatshe (Wilson) "had better understand that" and "retract" her union affiliations 46On June 14, Babcock wrote Respondent that the Union represented the officeclerical employees and requested that Respondent recognize the Union as the collec-tive-bargaining representative of those employees and to set a date for the purposesof discussing the matter.On June 16, one of Respondent's counselreplied to Babcock's letter, stating, inpertinent part:My clienthas no evidencebefore it that its office clericalemployees haveauthorized you to represent them ....My client is entitled to have exhibited to it evidence of your Localbeing sodesignated.If you havesuch evidence,please contact me ....Uponthe entirerecord in the case,I find that on June 16,47 and at all times there-after,Respondent refused to bargain collectively with the Unionas the exclusivecollective-bargainingrepresentative of the employeesin theunit hereinabove foundappropriate. I further find that by suchrefusal,whichis violative of Section8(a) (5)of the Act, Respondent interfered with, restrained, and coercedits employees in theexerciseof the rightsguaranteed in Setcion7 of the Act, thereby violatingSection8(a)(1) thereof.About 5 p.m. on June 12, Herman Schulte, head of Respondent's accountingdepart-ment, met Wilson at the time clock and asked whether Wilson wanted her check.When Wilson replied, "What check?" Schulte said, to quote from Wilson's undeniedand credible testimony, "You have three days coming."When Wilson asked, "Am Ifired?" Schulte replied in the affirmative.Wilson then left Schulte, went to the office,and there, according to Wilson's credible testimony, the following transpired:I went right to the door of the office and I said, "Excuse me,but am I fired?"Mr. Von Der Ahe said, "You bet you are," and Mrs. Von Der Abe said, "Yes,baby doll, you are," and Mr. Von Der Ahe said, "And not for the reasons youthink."I said, "Well, what are thereasons,Iwould like to know."Mr. VonDer Ahe said, "You will get those reasons in a letter." I said, "I would like toknow now," and Mrs. Von Der Ahe said, "All right, we will tell you the reasonsin just a moment." And I went to a telephone and asked for Herman and askedHerman if he would make out my check and bring it down and he told me hewould.And Mrs. Von Der Ahe said, "These are the reasons you are beingfired," and she read off reasons like I didn't have any tact, I was belligerent,I was unable to cope with my job, it was affecting my health, I couldn'tget alongwith people in the office, and I don't remember what they all were. She readoff a list of reasons and just as she was finishing reading Herman came in withmy check and he went to hand it to me and I indicated that he hand it to Mrs.Von Der Ahe for signature and she signed it and handed it to me, and I lookedat her and looked at the payroll stub and asked her if she would mark the pay-roll stub "termination," and I asked if she wouldinitialit and she said yes andshe handed it back, and I told her thank you andshe made someremarks, "Youhave got a bad problem and I feel sorry for you," andI said,"Thank you," andleft.Pursuant to a telephone call fromone ofRespondent's counsel,Wilson was rein-stated on June 19 to her former job without loss of pay.Upon the record as a whole, I find that Wilson was dischargedon June12 becauseof her membership and activities in behalf of the Union. I further find that by suchdischarge, Respondent violated section8(a)(1) and(3) of the Act.45Undoubtedly, meaningthewage and hour division of the Labor Department.The above referred-to meeting lasting about 2 hours.47 The date of the aforementioned letter of Respondent's counsel to Babcock. VON DER AHE VAN LINES, INC.147Between 9:30 and 10 a.m. on June 13, Mr. Von Der Abe stopped at the desk ofemployee Lucille Scharnhorst and, according to Scharnhorst's testimony, the follow-ing conversation between her and Mr. Von Der Ahe took place:Q. And what did he say to you and what did you say to him?A.When he stopped at my desk, the conversation started there, and he said,"I understand we have a lot of dissatisfied people and we are going to have a bigunion office."And I said, "Well, Mr. Von, I really don't know."And he said,"Are you dissatisfied?"And I said, "Over a couple of things,' and I asked him,"Would you like to talk about it, Mr. Von," and he said, "Yes."And I said,"I don't care to discuss it at my desk, may I come into your office?"And wewent in and we talked and Mr. Von, I asked Mr. Von, I said, "Is this an employerand employee or just as friends?"He said, "Let's talk as friends."And he askedme what people were dissatisfied, what I was dissatisfied about, and I told himand he made the remark, well, if we were, why didn't we just quit, and we justthoroughly discussed it.Q.What else did he say?A.Well, he stated that he was very much against having the union and atthat time he didn't feel like he was financially able for a union, and he said hecould do several things, he could merge with U.S. Van Lines or he could movethe office to the West Coast or Salt Lake City or he could just shut his doors,and he also made the statement that he could bring his family in and they couldrun the business themselves.Regarding the incident referred to immediately above, Mr. Von Der Ahe testifiedas follows:Q. There was testimony yesterday, by Mrs. Scharnhorst, that on Saturday,June 13, you had asked her about her union membership or how she felt aboutthe union.Do you recall that testimony?A. Yes, sir.Q. Did you say anything like that to Mrs. Scharnhorst?A. No, sir.Q. Did you threaten to merge with U S. Van Lines rather than permit repre-sentation of your employees by the union)A. No, sir.Q. Did you threaten to move your business to Salt Lake City or the WestCoast or shut down rather than permit your employees to be represented bythe union?A. No, sir.In the light of the entire record, coupled with the fact that Scharnhorst impressedme as being an honest, straightforward witness, whereas Mr. Von Der Ahe did notso impress me, it is found that Scharnhorst's version of her talk with Mr. Von DerAhe on June 13 to be substantially in accord with the facts and that Mr. Von DerAhe's version thereof is rejected.On June 12, several hours after he had signed a union card, William Robinson,a former Respondent employee, was called into Mr. Von Der Ahe's office and, inthe presence of Mr. Von Der Ahe's son, Ronald, and Salesman Breen, the followingtook place, according to Robinson's testimony:A. Mr. Von Der Ahe called me in to his office and he said, "Robby," he says,"why did you sign that card?"And, "Why do people want a union?" And Itold him, I said, "Mr. Von Der Ahe, actually I don't think that the people wanta union, they just want better organization within the company and we feel thatwe can't get it, you know, ourselves, so that is why they wanted a union."Q. Do you recall anything else that was said?A. Well, there was a lot of conversation.Q. As much of it as you can recall?A. He said that he could always shut down the plant and turn it over toanother company, but I forgot what company he said it was.Q. He mentioned a company?A. Right, but I forgot what it wasAnd then Mrs. Von Der Ahe came inand she listened to our conversation for a couple of minutes and she said, well,everybody that signed the cards would be fired unless they retracted it and Mr.Von Der Ahe says, "Everybody?" And she said, "Everybody." So the conver-sation ceased with that.212-809-66-vol. 155-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegarding the incident referred to in the above-quoted Robinson testimony, Mr.Von Der Abe testified as follows:Q. You heard Mr. Robinson's testimony yesterday, did you not?A. Yes, sir.Q. On the morning of June 12 did you call William Robinson into your officeand say, "Robbie, why did you sign that card and why do people want a union?"A. No, sir.Q. Did you call him into your office that morning and talk about the unionat all?A. No, sir.Q Did you at any time say to William Robinson that you could always shutdown the plant and turn it over to another company?A. No, sir.Q. Did Mrs. Von Der Ahe ever say in your presence, in your office and inthe presence of William Robinson, that everybody who signed a card would befired unless they retracted?A. I never heard her say that, make a statement like that.In the light of the entire record, and from my observation of Mr. Von Der Ahewhile each was on the witness stand,I find that Robinson's version of what was saidand who were present during the aforesaid conversation,to be substantially in accordwith the facts.This finding is buttressed not only by the fact that Mr. Von Der Ahedid not impress me as being a forthright,honest witness(whereas Robinson impressedme as being a very honest and truthful witness), but by the fact that while not deny-ing that a conversation with Robinson took place as described in detail by Robinson,Mr. Von Der Ahe failed to give his version of what was said.Later that day, June 12, Robinson asked Mr. Von Der Ahe if he should work thenext day, Saturday, June 13.Mr. Von Der Ahe replied in the negative, adding thatRobinson's job would soon be eliminated and therefore there was no present needto work overtime 48That evening,June 12, Raymond Ammons, supervisor of Respondent'soverseasdepartment, telephoned Robinson.Regarding this conversation, Robinson testifiedas follows:Q. Can you tell me what Mr. Ammons said to you and what you said to himon the telephone that evening?A.We found out that Lucille (Wilson) was fired, in fact, I was there whenthey told her.Q. Is this something that he told you?A. This was something that was discussed in the conversation that I was get-ting to, you know, he called and I knew that Lucille was fired and she was goingto go to the National Labor Board with this thing and that he said Goldie, Mr.Von Der Ahe told Edsel that he would have to let Goldie go for a few monthsbecause if she stayed around there it would mean his job, and he told me, hesaid,"Well, Lucille got fired today"and Iprobably willbe next.And "Whydon't you go to Mr. Von Der Ahe tomorrow and tell him the reason you signedthat card was because they assured you that the union was going to come inand that it was just more or less cut and dry."And I said, "No, I am not goingto do this."And I said I signed that card because I wanted that union.Q.Was anything further said?A. I wouldn't retract my card or my statement or anything from him becauseI told him, "If I believe in something,I am going to believe in it," you know.Q.Was that all that was said?A. Yes, on the telephone.Q.Who is Edsel Brewer, if you know?A. He is the shop foreman 49Q. And who is Goldie Brewer9A. She is an employee of Von Der Ahe Van Lines, his wife.Q. Did Goldie Brewer, in fact, come to work the following Mondaymorning?A. No, she did not.48 It wascustomary for Robinsonto inquireof Mr. Von Der Ahe on Fridayif he shouldwork the following day.Apparently,Robinson's normal workweekwas MondaythroughFri day.19GoldieBrewer's husband. VON DER AHE VAN LINES, INC.149Ammons denied having any telephone conversation with Robinson nor that heever "advised or instructed [Robinson] to retract or withdraw his support from theunion."I find that Robinson, in fact, had a telephone conversation with Ammons onJune 12, and also find that Robinson's version thereof to be substantially in accordwith the facts.The unreliability of Ammons' entirely testimony is clearly indicatedby the following portion thereof:Q. (By Mr. BARTLEY,)Mr. Ammons, did you say this telephone conversa-tion between you and Mrs. Wilson was on June 14, is this the right date?A. Sunday.Q. I don't recall what date you gave?A. Yes, Sunday, June 14.Q. And you say she used the word that in effect, "I am threatening you andI am blackmailing you?"A. She said, "This is a threat and blackmail."Q. And what did she tell you she was going to do to you if you didn't do what?A. She said, "This is a threat and blackmail," that if you do not go aroundto all of the employees and retract what I had said about the union and encour-age them to join the union that she would personally place in Mr. Von Der Ahe'shand Monday morning a list of five signatures affirming the fact that I hadcalled the Labor Relations Board and complained of padded payroll and time-cards.In the course of the conversation she also said, she hesitated and I said,"Are you making a recording?"And she said yes, she was, and she also toldme that the National Labor Relations Board has a recording of my telephonecall to them where I complained of the padded payroll and timecards.TRIAL EXAMINER- Aie you sure she said the National Labor Relations Board?The WITNESS: Yes, she did, where I contacted an attorney Monday morningabout this.TRIAL EXAMINER: Didn't she say the Wage and Hour Division of the LaborDepartment?The WITNESS: No.TRIAL EXAMINER: You are sure she said the National Labor Relations Board?The WITNESS: Correct.On Friday, July 3, Robinson informed Respondent that he was terminating hisemployment on July 10.On Monday, July 6, the day before the aforementioned Board-conducted election,William Porter, Respondent's office manager, called Robinson into his office andsaid, according to Robinson's testimony, "Mr. Von Der Ahe informed me to tellyou that if the union didn't come in . . . I would get a week's severance pay."Porter denied making the above-quoted statement. I reject Porter's denial, andfind that he did make the statement and that the statement was made for the pur-pose of influencing Robinson's vote at the forthcoming Board-conducted election.In the forepart of the afternoon of Monday, June 15, McAnally went to AntoinetteLangford's work area and told Langford that she had just received a call from thehead office that Respondent had decided to discharge several employees and thatshe was sorry that Langford was one of them.McAnally then said to Langford, according to the latter's testimony, "Maybe afterall this furor is over, will you consider coming back to work for us?"Langfordreplied that she considered herself "fired along with the rest," but would return toRespondent's employ providing she was asked to do so and had not received otheremployment in the interim.Langford further testified that McAnally said that she could not understand whyshe had to discharge or lay off anybody in her department because this was a busyseason and that she did not know how she was going to handle all the work withless employees.Pursuant to a telephone conversation Langford had with Respondent's counsel,Langford was reinstated on August 17 to the same job she had prior to June 15.50McAnally's version of this event differs a great deal from Langford's.McAnallytestified that on the morning of June 15, Mrs. Von Der Ahe inquired of her regard-ing the workload in her department; that she told her, "We were caught up andthat Antoinette was coloring maps"; and that Mrs. Von Der Ahe said, "You willhave to cut back, three of you should be able to handle the work for a while"; thatshe said to Mrs. Von Der Ahe, "I hate to do that because Antoinette has had aw Langford did not receive any pay from Respondent during the period from June 15to August 17. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDmonths' training which would be useful when the work picked up"; that Mrs. VonDer Ahe then said, "Well, tell her you will call her back, but we have to cut downexpenses"; that early in the afternoon of that day, June 15, she told Langford,"Since we were caught up that I would have to let her go"; that when she askedLangford would she return to Respondent's employ when the work picked up, Lang-ford replied "No, I want to work steadily and if I can I will find another job imme-diately"; and that the following then ensued:We talked a couple of minutes very pleasantly, I expressed my regret at havingto let her go, even the fact that I would have preferred to keep her through thisperiod, and she always said she had enjoyed working for us and that if I wouldcall her back when we needed help, if she had not found another job she wouldbe glad to return.A few minutes later she said, "Since there is really nothingfor me to do can I go on home now?" She had been coloring maps. I said,"I will check with"-I have forgotten whom, Bill Porter or Herman Schulte andI did go to one or the other of them and say "Antoinette wants to know can shego on home now," and whichever one it was, said no, she should stay until herusual quitting time and we will have her check ready.No explanation whatever was offered by Respondent for Langford's terminationother than that business conditions compelled it to reduce its work force.Respond-ent, however, introduced no books and records to support its contention regardingthe necessity for Langford's termination or for the termination of any other employeeon that date.Langford was hired in May 1964, just as work was picking up inMcAnally's department. In the third place, Langford was not hired, as contendedby Respondent, as a seasonal employee but was hired on a permanent basis to takethe place of Judy Bargan who had quit just before Langford was hired. Further-more, the credited evidence in the record shows that in 1964 the normal seasonalpattern was irrelevant to the personnel needs of McAnally's department because ofcertain major reorganization of the files which took place in the department duringthe first half of the year. Finally, it appears from the entire record that the so-calledseasonal peak in McAnally's department fluctuates so widely and unpredictably thatno generalization can be made as to when the peak season may arrive and when workslackens.Upon the entire record in the case and from my observation of the witnesses whotestified regarding Langford's discharge on June 15, including the testimony of Mrs.Von Der Ahe with respect thereto, I am convinced and find that Langford was laidoff on June 15 for discriminatory reasons.During the morning of June 16, Supervisor June Shoulders asked Scharnhorsthow she felt about the Union.When Scharnhorst replied she was in favor of theUnion, Shoulders remarked, "If the union comes in Mr. Von [sic] will close his doorand become an agent, he will set standards so high for each job that none of us willbe able to come up to them."On June 25, Babcock held a meeting in Fenton, Missouri, which was attended byabout 10 or 11 Respondent employees.During the course of the aforesaid meeting, Supervisors Porter, Shoulders, andAmmons, accompanied by Ronald Von Der Abe, the son of Mr. and Mrs. Von DerAhe and a part-time employee of Respondent, entered and seated themselves facingmost of the employees present.51Wilson introduced each of said supervisors andRonald Von Der Ahe to Babcock who had not previously met them. In responseto Babcock's inquiry as to whether any of the four persons had any questions toask, Porter said, "As office manager [I am] very interested in anything concerningVon Der Ahe and the employees."When Ammons, in effect, asked why he and hiscompanions were not welcome at the meeting, Babcock explained the reason wasthat he, Porter, and Shoulders were supervisors and that Ronald Von Der Ahe was aconfidential employee.After some further discussion, Babcock asked the said fourpersons to leave the meeting and they did so.On July 20 or 21, Muriel McCann telephoned Respondent's terminal and asked afriend, employee Betty Hill, if there wereanypart-time jobs at Respondent.Hillreplied that she would take the matter up with her supervisor, Ammons. That after-noon, Ammons telephoned McCann and, after discussing McCann's qualifications,asked her to report for work.McCann commenced her employment with Respond-ent on July 23.McCann was first assigned to the overseas department, under Ammons' supervi-sion,where she typed, filled, and operated the Xerox machine.Her starting salarywas $75 per week.m The four named persons were not invited to the meeting. VON DER AHE VAN LINES, INC.151Around the first of August, Ammons transferred McCann to the papers depart-mentwith instructions to straighten out the "mixed up problem" which existedthere.At the time of McCann's transfer to the papers department, Rosetta White-head and Gerald Cole 52 worked there.Whitehead's duties were mainly to filefolders and registration cards, to open the mail and prepare it for Porter's attention,and to look "after folders that were needed by the different departments."Cole'sduties were practically the same as Whitehead's except that he did not handle themail.About that time, Ammons told McCann that if she wanted to get on the good sideof Mrs. Von Der Ahe, she should recommend to Mrs. Von Der Ahe that Whiteheadand Cole be fired.Sometime between August 1 and 5, McCann told Mrs. Von Der Ahe, in Ammons'presence, that the cause of "the mess" in the papers department was due to the imma-turity of both Whitehead and Cole, that they fooled around too much, and that oneof them should be terminated.Mrs. Von Der Ahe replied that she was aware ofthe problem and that McCann should do whatever McCann thought best to cleanup "the mess."On August 10, McCann informed Porter that she could not do all the work shehad to do in the papers department within the 9 hours the wage and hours divisionof the Labor Department permitted her to work in any one day, and then asked,"Is there any way I can work any more hours?" After agreeing with McCann thatshe could not lawfully work more than the allotted 9 hours per day, Porter excusedhimself and went to confer with Mrs. Von Der Ahe. Porter returned within 5 or10 minutes and said, to again quote from McCann's credible testimony, "You arenow a supervisor, you will make $100 per week and you can work as many hours asyou want, and, by the way, you will have to fire Rosetta Whitehead tomorrow."The next day, August 11, Mrs. Von Der Abe and McCann conferred in theformer's office, at which time the following took place, according to McCann's credi-ble testimony:We discussed Jerald Cole and Rosetta Whitehead, and I asked her, I said, "Iwas told to fire Rosetta Whitehead." She said, "Yes, fire her."And I told herthat I felt that Rosetta Whitehead would be the better of the two because shewas more willing to work, more cooperative, and Jerald Cole spent more timetalking than he ever did working. She told me she wanted to get rid of thelittle union snipe who had voted for the union at the election, that she had onlykept her on as a favor to her because she was the sole support of her mother,and she wanted to get rid of her, and also that Jerald Cole had come over totheir way of thinking, and so to tell Rosetta Whitehead that the reason she wasbeing fired and not Jerald was because Gerry was a boy and he could lift theheavy things, and that I did.Pursuant to Mrs. Von Der Abe's instructions, McCann discharged Whitehead onAugust 11.The same day Whitehead was terminated, Mrs. Von Der Ahe told McCann toinsert an advertisement in the newspaper for a replacement for Whitehead.Mrs.Von Der Ahe instructed McCann to interview those answering the advertisement.Within a day or two after the insertion of the aforementioned advertisement, appli-cants began arriving at Respondent's establishment.After interviewing said appli-cants,McCann informed Mrs. Von Der Abe that of all the applicants she had inter-viewed, only two seemed to her to be acceptable.Whereupon, according to McCann,the following took place:Mrs. Von Der Ahe said to me, "You are asking these people if they have anyaffiliationwith the union, aren't you?"And I said, "I will." She said, "Youhave to be careful.Make sure that no one you hire has any unionaffiliation, hasever been a member of a union or has any interest in any unions."She says,"I don't want any more of those union sons of bitches in my placeagain."After the above-quoted conversation, McCann interviewed abouteight or nine morejob applicants.McCann asked each of said applicants, after she had discussed theapplicant's qualifications, if she was "a member of a union, has ever been a memberof a union, and if [she] were interested in unions," and if her husband was a unionmember.On or about August 11 or 12, Ammons asked McCann whether she was askingall applicants whether they had any union affiliations, and McCann replied in theaffirmative.52 Also referred to in the record as Jerry Cole and Jerold Cole. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter interviewing eight or nine applicants, McCann went to Herman Schulte, thehead of the accounting department, and asked him whether she had the final say inselecting the person to be hired.53 Schulte suggested that McCann should select twopersons whom she thought acceptable and then "let Bill Porter interview them andlet him have the last word." Schulte then asked, "You are making sure these peoplehave no union interest or affiliation?"Pursuant to Schulte's suggestion,McCann told Porter of all the girls she hadinterviewed, there were only two girls who she thought were acceptable.Porterreplied, afterMcCann had assured him that neither applicant had any interest inunions, that he would interview them on Friday, August 14.After having been interviewed by Porter, Shirley Fredricks was hired and shereported for work on Monday, August 17.From almost the beginning of her employment with Respondent until about amonth prior to her quitting in January 1965, McCann, Betty Hill, and Ammonslunched together almost every workday.On many occasions, during the month ofAugust, when the aforenamed three persons lunched together, Ammons named theemployees who had signed union cards; remarked that Wilson had instigated theunionization of Respondent's employees; that Cole "had been pro-Union but BillPorter had talked him out of it"; that both Mr. and Mrs. Von Der Ahe "were deathon the union, that they would not stand for the union to come" in; "that Mr. VonDer Ahe had made the comment he'd blow up the place if a union got in there, he'd[close] the doors and that would be the end of" Respondent.About 3 or 4 weeks after Fredricks had gone to work for Respondent, she startedasking questions of McCann about the Union, asking what the Union could dofor the employees, such as obtaining sick leave pay, coffee breaks, and the like.McCann's usual replies were to the effect that the Union could not obtain any worth-while benefits for the employees. In fact, on one occasion McCann told Fredricksthat she had better quit asking questions about the Union because the Von DerAhes "were death on the union and she was going to get herself in a lot of troubleif she didn't quit asking questions."About a week prior to the opening of the original hearing in the instant proceed-ing,Mr. Von Der Ahe, in the presence of Mrs. Von Der Ahe, Porter, Ammons, andMcCann, asked Nancy Grimshaw, who had just returned to Respondent's employafter an absence therefrom of some years, whether she "had ever been involved withunion."When Grimshaw replied in the affirmative, Mr. Von Der Ahe, to quotefrom McCann's credible testimony, replied, "No union is coming in my placebecause I'll blow [the place] up before a union will come in here."McCann crediblytestified further that Mr. Von Der Ahe also stated on that occasion that if the Unionsuccessfully organized the employees, he would "close the doors and these peoplecould walk a picket line out in the cold and he didn't give a damn.He'd hire cheaphelp and he'd have everything taken care of.He didn't care one way or anotherbut no union was going to take 20 years of his hard work."Shortly before the opening of the original hearing herein, McCann told Ammonsthat she thought that Fredricks was interested in the Union.During the course of the original hearing, Porter approached McCann and saidthat he understood that Fredricks was asking questions about the Union and sheappeared to be prounion.McCann replied that she thought that Fredricks was prob-ably prounion.During the course of original hearing herein, many of Respondent's officials,supervisors, and nonsupervisory employees attended; hence, the normal work routineat the terminal was adversely affected; many employees were assigned to other jobsin addition to their usual ones.For example, McCann, on occasion also operated thetelephone switchboard.On October 2, the day the original hearing concluded, Fred-ricks operated said switchboard.On Monday, October 5, the first workday after the close of the original hearing,McCann went to Mrs. Von Der Ahe and asked whether Fredricks should continueto operate the switchboard or be reassigned to the papers department.54The fol-lowing then transpired, according to McCann's credible testimony:She told me that she had been meaning to talk to me about Shirley Fredricks.She said she understood that possibly Shirley Fredricks was interested in unions,53McCann sought Schulte's advice on this matter because he had been discussing thehiring question with McCann upon a number of previous occasions.54 It seemsthat the regular telephone switchboard operator was not at work that day. VON DER AHE VAN LINES, INC.153that she had been asking questions and very possibly that she would be pro-union.I said, "That's correct."She said, "I don't want the little union snipeon the telephone, she could listen in on my phone calls to my lawyers and soforth and I don't want the bitch on the telephone, in fact, I want her out of here,fire her." I said, "Today?" She said, "Today."McCann discharged Fredricks that day.Prior to being transferred from the papers department to the domestic trafficdepartment on or about November 1, McCann had a long talk with Mrs. Von DerAhe wherein the latter, among other things, commented in detail upon the unionaffiliations of many of the employees.For example, she said that Goldie Brewer,was a "bad witch" because she was prounion but she would not fire her becauseBrewer did her a favor some years ago; that Virginia Hood was "one of those unionand she is a bad witch and I want to get rid of" her; that she was not surewhether Juanita Kohler was a "good witch" or a "bad witch"; that Mrs. Lou Link's"I.Q. is subnormal, . . . has worked for me for seven years and she doesn't knowher ... from a hole in the ground.... and her husband doesn't know much more"; 55that Gail Landon was a "bad witch" and "we were going to get rid of her rightquick"; 56 and that Lucy Scharnhorst was prounion and she was going to get rid of her.Mr. and Mrs. Von Der Ahe, Schulte, Porter, and Ammons denied making any ofthe antiunion remarks attributed to each of them by McCann.Mrs. Van Der Ahe,Schulte, Porter, and Ammons denied that they instructed McCann to be sure that inher interviews with job applicants she should ascertain whether or not the saidapplicants were, or ever had been, union members or sympathizers.Mrs. Von DerAhe, Porter, and Ammons denied that they instructed McCann to discharge White-head and Fredricks because said employees were members of, or sympathetic toward,the Union.Upon the entire record in the case, coupled with the fact that McCannimpressed me as being an honest, forthright, and truthful witness, whereas Mr. andMrs. Von Der Ahe, Schulte, Porter, and Ammons did not so impress me, it is foundthatMcCann's entire testimony, as epitomized above, to be substantially in accordwith the facts.Accordingly, I find that Whitehead and Fredricks were dischargedin violation of the Act. Since said discharges interfered with, restrained, and coercedthe employees in the exercise of the rights guaranteed in Section 7 of the Act, it isfound that Respondent thereby violated Section 8(a)(1) thereof.I further find that by: (1) Mrs. Von Der Ahe's, Schulte's, Porter's, Ammons',and Shoulders' statements to Wilson and various other employees, as set forth above,(2) the unlawful surveillance of the Union's June 25 meeting attended by some ofRespondent's employees,57 (3) inviting employees to submit grievances directly toRespondent and to bargain directly with Respondent instead of through the Union,(4) threatening to blow up Respondent's facilities rather than deal with the Unionor any other labor organization representing its employees, (5) threatening itsemployees with discharge or other reprisals if they became or remained union mem-bers, (6) unlawfully interrogating its employees regarding their union membershipand sympathies, (7) threatening to raise the work standards if the Union success-fully organized the employees, (8) threatening to move its terminal outside the Stateof Missouri if the Union successfully organized the employees, (9) unlawfully inter-rogating applicants for employment concerning their sympathies for and/or member-ship and activities in behalf of unions in general, and (10) otherwise discouragingmembership in the Union, Respondent violated Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and, such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.55My evaluation of the Links' testimony Is set forth above.6e Apparently, in Mrs. Von Der Ahe's mind, a "bad witch" denotes a person sympatheticto unions.67 SeeW. T.Carter and Brother,90 NLRB 2020;Majestic Metal Specialties,Inc., 92NWIB 1854;Crusader-Lancer Corp.,144 NLRB 1309;Brookside Industries, Inc.,133NLRB 842-851,modified onother grounds 308 F. 2d 224 (C.A. 4). 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1), (3), and (5) of the Act, it will be recommended that it ceaseanddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent on June 16, 1964, and at all times thereafter, hasrefused to bargain collectively with the Union as the duly designated representativeof the employees in an appropriate unit, I will recommend that Respondent, upon,request, bargain collectively with the Union as the exclusive representative of saidemployees, and, if an agreement is reached, embody such understanding in a signedagreement.Having found that Respondent has discriminated in regard to the hire and tenureof employment and the terms and conditions of employment of Lucille Wilson,Antoinette Langford, Rosetta Whitehead, and Shirley Fredricks, it is recommendedthat Respondent offer Rosetta Whitehead and Shirley Fredricks immediate and fullreinstatement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges. It is also recommended that Respond-ent make Whitehead and Fredricks whole for any loss of pay each may have suf-fered by reason of Respondent's discrimination against them, by payment to each ofa sum of money equal to the amount each normally would have earnedas wagesfrom the date of her discharge to the date of Respondent's offer of reinstatement,less her net earnings during that period.Backpay and interest thereon at the rateof 6 percent per annum to be computed and paid in accordance with and in the man-ner set forth in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.It is further recommended that Langford be paid a sum of money equal to theamount she normally would have earned from June 15 to August 17, 1964, less hernet earnings during that period.Backpay and interest thereon at the rate of 6 per-cent per annum to be computed and paid in accordance with and in the manner setforth in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716 58The unfair labor practices found to have been engaged in by Respondent are ofsuch a character and scope that in order to insure Respondent's employees of theirfull rights guaranteed them by the Act, it will, be recommended that Respondentcease and desist in any manner from interfering with, restraining, and coercing itsemployees in their exercise of the rights of self-organization.Upon the basis of the foregoing findings of fact, and upon the record as a whole,I make the following:CONCLUSIONS OF LAW1.Respondent is, and during all times material was, an employer engaged incommerce and in a business affecting commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is, and during all times material was, a labor organization within:the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment and the terms.and conditions of employment of Lucille Wilson, Antoinette Langford, RosettaWhitehead, and Shirley Fredricks, thereby discouraging membership in the Union,Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (3) of the Act.4.All Respondent's Fenton, Missouri, terminal office clerical employees, exclud-ing professional employees, guards, and all other employees and supervisors asdefined in the Act, constitute, and at all times material constituted, a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) of the-Act.5.The Union was on June 12, 1964, and at all times thereafter has been, theexclusive representative of all the employees in the above-described appropriate unitfor the purposes of collective bargaining within the meaning of Section 9(a) of-the Act.6.By refusing on June 16, 1964, and at all times thereafter, to bargain collec-tively with the Union, as the exclusive representative of the employees in the appro-priate unit, Respondent has engaged in and is engaging in unfair labor practices-within the meaning of Section 8(a) (5) and (1) of the Act.K9 SinceWilson was reinstated with the loss of pay, no affirmative remedy will be rec-ommended for her. VON DER AHE VAN LINES, INC.1557.By discriminating in regard to the hire and tenure of employment and the termsand conditions of employment of Wilson, Langford, Whitehead, and Fredricks,thereby discouraging membership in the Union, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.8.By: (a)questioning,in an unlawful manner, its unit employees and applicantsfor employment regarding their union membership and activities,(b) threateningits employees with various monetary and other reprisals if they remained or becamemembers of the Union, (c) surveillance of the Union's meeting of its employees,(d) inviting its unit employees to submit grievances directly to management insteadof through the Union, their selected and designated collective-bargaining representa-tive, (e) attempting to bargain directly with its unit employees instead of with theUnion, the selected and designated collective-bargaining representative of its employ-ees, (f) threatening to blow up its Fenton, Missouri, terminal if the Union success-fully organized the unit employees,(g) threatening to move its Fenton,Missouri,terminal out of the State of Missouri if the Union successfully organized the unitemployees,(h) threatening to discharge,cull out, or otherwise terminate the unitemployees because of their union activities,(i) threatening the unit employees withhigher work standards if the Union successfully organized them, (j) requesting itsemployees to spy on other employees in order to report to management on the unionactivities of such other employees,(k) otherwise unlawfully attempting to wean itsunit employees away from the Union, and(1) threatening an employee with loss,of benefits in order to influence his vote at a Board-conducted election,Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion8 (a) (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basisof the foregoing findingsof factand conclusions of law and theentire recordin the case,and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, I recommend that Von Der Ahe Van Lines,Inc.,Fenton,Missouri,its officers,agents, successors,and assigns, shall:1.Ceaseand desist from:(a)Refusing to bargaincollectively with the Unionas the exclusive collective-bargaining representativeof the employees in the above-describedappropriate unitwith respectto grievances,labordisputes,wages, ratesof pay,hoursof employ-ment, and other conditionsof employment.(b)Questioning,in an unlawful manner,its employees and applicants for employ-ment concerning unionmembership, activities, and sympathies;threatening to blowup or move its Fenton,Missouri,terminal if its employeesbecame orremained unionmembers; threatening its employeeswith various monetary or other reprisals if theybecame or remained unionmembers;discouragingmembershipin, and activities onbehalf of, the Union, or any other labor organization of its employees, by discrimina-torilydischarging or refusingto reinstate its employees, or by discriminating in anyother manner in regardto theirhire and tenureof employment or any termor condi-tion ofemployment;keeping union meetingsof its employees under surveillance;inviting its employeesto deal or bargain directly with it rather than through theUnion; threatening its employees with higher work standards if they became orremained union members; requestingitsemployees to spy upon their coworkers'union membership and activities; threatening to discharge, cull out,or otherwisedischarge its employees if they became or remainedunion members; threateningemployees to deprive an employee of benefits in order toinfluence his vote at aBoard-conducted election; and attempting,in an unlawful manner,towean its,employeesaway from the Union.(c) In anymanner interferingwith,restraining,and coercingits employees in theexerciseof the rightto self-organization,to form, join,or assistthe Union or anyother labororganizationof their chosing,and to engagein concerted protected activi-ties for thepurposesof collectivebargainingor other mutualaid and protection, andto refrain from any or all such activities.2.Take the following affirmativeactionwhichit is found will effectuate the poli-cies of the Act:(a)ReinstateRosetta Whitehead and Shirley Fredricks to their formeror substan-tially equivalentpositions,without prejudice to their seniorityand other rights andprivileges. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make Rosetta Whitehead, Shirley Fredricks, and Antoinette Langford wholefor any loss of pay they may have suffered as the result of Respondent's discrimina-tion against them, in the manner and to the degree set forth in the section aboveentitled "The Remedy."(c)Upon request, bargain collectively, to the extent and at all times required bylaw, with the Union, as the exclusive representative of the employees in the above-described appropriate unit, with respect to grievances, labor disputes,wages, ratesof pay, hours of employment, and other conditions of employment, and embody ina signed agreement any understanding reached.(d) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary for the deter-mination of amounts of pay due under this Recommended Order.(e) Post at its establishment in Fenton, Missouri, copies of the attached noticemarked "Appendix." 59Copies of said notice, to be furnished by the RegionalDirector for Region 14, shall, after having been duly signed by an authorized repre-sentative of the Respondent, be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that such notices are not altered, defaced,or covered by any other material.(f)Notify the Regional Director for Region 14 (St. Louis, Missouri), in writing,within 20 days from the receipt of this Decision, what steps Respondent has takento comply herewith.soIt is further recommended that unless on or before 20 days from the date of receiptof this Decision the Respondent notify the Regional Director, in writing, that it willcomply with the foregoing Recommended Order, the National Labor Relations Boardissue an order requiring the Respondent to take the action aforesaid.51 In the event this Recommended Order is adopted by the Board, the words "a Decisionand Order" shall be substituted for the words "the Recommended Order of a Trial Exam-iner" in thenotice.In the further event that the Board's Order is enforced by a decreeof a United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order."60 In the event this Recommended Order is adopted by the Board, this provision shallbe modified to read: "Notify the said Regional-Director, in writing, within 10 days fromthe date ofthis Order, what steps have been taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership of any of our employees in OfficeEmployes International Union, AFL-CIO, Local 13, or any other labor organi-zation, by discharging, laying off, or in any other manner discriminating againstany employees in regard to their hire or tenure of employment, or any otherterm or condition of employment.WE WILL NOT (a) cause surveillance of employees' union activity, (b) urgeemployees to bargain directly with us at a time when said employees are repre-sented by a labor organization in an appropriate bargaining unit, (c) unlaw-fully interrogate employees with respect to their union activities, (d) derogatesupporters of the above-named labor organization, (e) threaten to go out ofbusiness or move our terminal to another State because of employees' union orconcerted activities, (f) create the impression that we are spying on the employ-ees with respect to their union or concerted activities, (g) threaten to depriveemployees of benefits in order to influence their votes at representation elec-tions, (h) threatening employees that we will not recognize or bargain with alabor organization which is the collective-bargaining representative of saidemployees in an appropriate unit, (i) unlawfully interrogate applicants foremployment concerning their union membership, activities, and union sympa-thies, and (j) encourage employees to spy upon other employees in order toreport to us on the union activities of such other employees. SKOURAS THEATERS CORPORATION, ETC.157WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin their rights to self-organization, to form or join labor organizations, includingthe above-named labor organization, to bargain collectively through representa-tives of their own choosing and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.WE WILL bargain collectively with the above-named labor organization as theexclusive bargaining representative of all employees in the bargaining unitdescribed below with respect to grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, and, if an under-standing is reached, embody such understanding in a signed agreement.Thebargaining unit is:All office clerical employees of the Employer at its Fenton, Missouri,terminal, excluding professional employees, guards, supervisors, as definedin the Act, and all other employees.WE WILL offer Rosetta Whitehead and Shirley Fredricks immediate and fullreinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges.WE WILL make whole employees Rosetta Whitehead, Shirley Fredricks, andAntoinette Langford for any loss of pay they may have suffered as a result ofthe discrimination against them.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization.VON DER AHE VAN LINES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify anyof the above-named employees presently serving in theArmed Forces of the UnitedStates of their right to full reinstatement upon applica-tionin accordancewith the Selective Service Act and the UniversalMilitaryTrainingand ServiceAct of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegionalOffice, 4459Federal Building, 1520 Market Street, St.Louis,Missouri,Telephone No. Main4-2167.Skouras Theaters Corporation and Sidney Jackson, Jr.andTheInternationalAlliance of Theatrical Stagehand Employees andMoving Picture Operators of the United States and Canada,Local 642, Party to the ContractThe International Alliance of Theatrical Stagehand Employeesand Moving Picture Operators of the United States and Canada,Local 642 and Sidney Jackson, Jr.andSkouras Theaters Corpo-ration, Party to the Contract.Cases Nos. 22-CA-1896' and 22-CB-7P92.October 12,1965DECISION AND ORDEROn June 21, 1965, Trial Examiner Max Rosenberg issued his Deci-sionin the above-entitled proceeding, finding that the Respondent had155 NLRB No. 19. SKOURAS THEATERS CORPORATION, ETC.157WE WILL NOT in any manner interfere with,restrain,or coerce our employeesin their rights to self-organization, to form or join labor organizations, includingthe above-named labor organization, to bargain collectively through representa-tives of their own choosing and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act.WE WILL bargain collectively with the above-named labor organization as theexclusive bargaining representative of all employees in the bargaining unitdescribed below with respect to grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, and, if an under-standing is reached, embody such understandingin a signedagreement.Thebargaining unit is:All office clerical employees of the Employer at its Fenton, Missouri,terminal, excluding professional employees, guards, supervisors, as definedin the Act, and all other employees.WE WILL offer Rosetta Whitehead and Shirley Fredricks immediate and fullreinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges.WE WILL make whole employees Rosetta Whitehead, Shirley Fredricks, andAntoinette Langford for any loss of pay they may have suffered as a result ofthe discrimination against them.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization.VON DER AHE VAN LINES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify any of the above-namedemployees presentlyserving in theArmed Forces of the United States of their rightto full reinstatementupon applica-tionin accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegionalOffice, 4459FederalBuilding,1520Market Street, St. Louis,Missouri,Telephone No. Main4-2167.Skouras Theaters Corporation and Sidney Jackson,Jr.andTheInternational Alliance of Theatrical Stagehand Employees andMoving Picture Operators of the United States and Canada,Local 642, Party to the ContractThe International Alliance of Theatrical Stagehand Employeesand Moving Picture Operators of the United States and Canada,Local 642 and Sidney Jackson,Jr.andSkouras Theaters Corpo-ration,Party to the Contract.Cases Nos. 22-CA-1896 and 22-CB-722.October 12,1965DECISION AND ORDEROn June 21, 1965, Trial Examiner Max Rosenberg issued his Deci-sionin the above-entitled proceeding, finding that the Respondent had155 NLRB No. 19.